Exhibit 10.9

EXECUTION COPY

WORLD FINANCIAL NETWORK CREDIT CARD MASTER NOTE TRUST

Issuer

And

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.

Indenture Trustee

AMENDED AND RESTATED

SERIES 2009-VFN INDENTURE SUPPLEMENT

Dated as of June 24, 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I.   CREATION OF THE SERIES 2009-VFN NOTES   

Section 1.1

 

Designation

   1 ARTICLE II.   DEFINITIONS   

Section 2.1

 

Definitions

   2 ARTICLE III.   NOTEHOLDER SERVICING FEE   

Section 3.1

 

Servicing Compensation

   18

Section 3.2

 

Representations and Warranties.

   18 ARTICLE IV.   VARIABLE FUNDING MECHANICS   

Section 4.1

 

Variable Funding Mechanics

   18

Section 4.2

 

Maximum Principal Balances

   21 ARTICLE V.  

RIGHTS OF SERIES 2009-VFN NOTEHOLDERS AND ALLOCATION AND APPLICATION OF
COLLECTIONS

  

Section 5.1

 

Collections and Allocations

   21

Section 5.2

 

Determination of Monthly Interest

   24

Section 5.3

 

Determination of Class A Monthly Principal, Class M Monthly Principal and
Class B Monthly Principal

   27

Section 5.4

 

Application of Available Finance Charge Collections and Available Principal
Collections

   28

Section 5.5

 

Investor Charge-Offs

   31

Section 5.6

 

Reallocated Principal Collections

   31

Section 5.7

 

Excess Finance Charge Collections

   32

Section 5.8

 

Shared Principal Collections

   32

Section 5.9

 

Certain Series Accounts

   32

Section 5.10

 

Cash Collateral Account

   33

Section 5.11

 

Spread Account

   35

Section 5.12

 

Investment Instructions

   37

Section 5.13

 

Determination of LIBOR

   37 ARTICLE VI.  

DELIVERY OF SERIES 2009-VFN NOTES; DISTRIBUTIONS; REPORTS TO SERIES 2009-VFN
NOTEHOLDERS

  

Section 6.1

 

Delivery and Payment for the Series 2009-VFN Notes

   38

Section 6.2

 

Distributions

   38

Section 6.3

 

Reports and Statements to Series 2009-VFN Noteholders

   39

 

i



--------------------------------------------------------------------------------

ARTICLE VII.

  SERIES 2009-VFN EARLY AMORTIZATION EVENTS   

Section 7.1

 

Series 2009-VFN Early Amortization Events

   39

ARTICLE VIII.

  REDEMPTION OF SERIES 2009-VFN NOTES; SERIES TERMINATION   

Section 8.1

 

Optional Redemption of Series 2009-VFN Notes; Final Distributions

   43

Section 8.2

 

Series Termination

   44

ARTICLE IX.

  MISCELLANEOUS PROVISIONS   

Section 9.1

 

Ratification of Indenture; Amendments

   44

Section 9.2

 

Form of Delivery of the Series 2009-VFN Notes

   44

Section 9.4

 

Counterparts

   45

Section 9.5

 

GOVERNING LAW

   45

Section 9.6

 

Limitation of Liability

   45

Section 9.7

 

Rights of the Indenture Trustee

   45

Section 9.8

 

Additional Provisions

   45

Section 9.9

 

No Petition

   46

Section 9.10

 

Additional Requirements for Registration of and Limitations on Transfer and
Exchange of Notes

   46

EXHIBITS

 

EXHIBIT A-1   FORM OF CLASS A NOTE EXHIBIT A-2   FORM OF CLASS M NOTE EXHIBIT
A-3   FORM OF CLASS B NOTE EXHIBIT B  

FORM OF MONTHLY PAYMENT INSTRUCTIONS AND NOTIFICATION TO INDENTURE TRUSTEE

EXHIBIT C   FORM OF MONTHLY NOTEHOLDERS’ STATEMENT EXHIBIT D   FORM OF MONTHLY
SERVICER’S CERTIFICATE

 

ii



--------------------------------------------------------------------------------

AMENDED AND RESTATED SERIES 2009-VFN INDENTURE SUPPLEMENT, dated as of June 24,
2010 (the “Indenture Supplement”), between WORLD FINANCIAL NETWORK CREDIT CARD
MASTER NOTE TRUST, a trust organized and existing under the laws of the State of
Delaware (herein, the “Issuer” or the “Trust”), and THE BANK OF NEW YORK MELLON
TRUST COMPANY, N.A. (formerly known as The Bank of New York Trust Company, N.A.
and as successor to BNY Midwest Trust Company), a national banking association,
not in its individual capacity, but solely as indenture trustee (herein,
together with its successors in the trusts thereunder as provided in the Master
Indenture referred to below, the “Indenture Trustee”) under the Master
Indenture, dated as of August 1, 2001 (as amended from time to time, the
“Indenture”), between the Issuer and the Indenture Trustee (the Indenture,
together with this Indenture Supplement, the “Agreement”).

WHEREAS, the parties hereto are party to the Series 2009-VFN Indenture
Supplement, dated as of September 29, 2009 (the “Original Indenture
Supplement”).

In consideration of the mutual agreements contained herein, the Original
Indenture Supplement is hereby amended and restated in its entirety as follows
and each party agrees as follows for the benefit of the other party and the
Series 2009-VFN Noteholders.

NOW THEREFORE, the parties hereto hereby agree as follows:

Pursuant to Section 2.11 of the Indenture, the Transferor may direct the Issuer
to issue one or more Series of Notes. The Principal Terms of this Series are set
forth in this Indenture Supplement to the Indenture.

ARTICLE I.

Creation of the Series 2009-VFN Notes

Section 1.1 Designation.

(a) Pursuant to the Indenture and the Original Indenture Supplement, a Series of
Notes was issued known as “World Financial Network Credit Card Master Note
Trust, Series 2009-VFN” or the “Series 2009-VFN Notes.” The Series 2009-VFN
Notes were issued in three Classes, known as the “Class A Series 2009-VFN
Floating Rate Asset Backed Notes”, the “Class B Series 2009-VFN Asset Backed
Notes”, and the “Class M Series 2009-VFN Asset Backed Notes”. The Series
2009-VFN Notes shall be Variable Interests. Notwithstanding anything to the
contrary in Section 2.5 of the Indenture, the Administrator shall not be
required to deliver a certification as to the requirements of Section 8-401 with
respect to any transfer of the Series 2009-VFN Notes contemplated by the Class A
Note Purchase Agreement, the Class M Note Purchase Agreement or the YCF
Assignment (as defined in the Class A Note Purchase Agreement) on the Amendment
Date (the “Amendment Date Assignments”) and such documents shall be the only
instruments of transfer required in connection with the Amendment Date
Assignments.

(b) The Class A Notes may from time to time be divided into separate ownership
tranches (each a “Class A Ownership Tranche”) which shall be identical in all
respects, except for their respective Class A Maximum Principal Balances,
Class A Principal Balances and certain matters relating to the rate and payment
of interest. The initial allocation of Class A Notes among Class A Ownership
Tranches shall be made, and reallocations among such Class A Ownership Tranches
or new Class A Ownership Tranches may be made, as provided in Section 4.1 of
this Indenture Supplement and the Class A Note Purchase Agreement.



--------------------------------------------------------------------------------

(c) The Class M Notes may from time to time be divided into separate ownership
tranches (each a “Class M Ownership Tranche”) which shall be identical in all
respects, except for their respective Class M Maximum Principal Balances,
Class M Principal Balances and certain matters relating to the rate and payment
of interest. The initial allocation of Class M Notes among Class M Ownership
Tranches shall be made, and reallocations among such Class M Ownership Tranches
or new Class M Ownership Tranches may be made, as provided in Section 4.1 of
this Indenture Supplement and the Class M Note Purchase Agreement.

(d) Series 2009-VFN shall be included in Group One and shall be a Principal
Sharing Series. Series 2009-VFN shall be an Excess Allocation Series with
respect to Group One only. Series 2009-VFN shall not be subordinated to any
other Series.

ARTICLE II.

Definitions

Section 2.1 Definitions.

(a) Whenever used in this Indenture Supplement, the following words and phrases
shall have the following meanings, and the definitions of such terms are
applicable to the singular as well as the plural forms of such terms and the
masculine as well as the feminine and neuter genders of such terms.

“Additional Amounts” means, for any date of determination, the sum of (x) the
Class A Additional Amounts, (y) the Class M Additional Amounts and (z) the
Class B Additional Amounts.

“Additional Minimum Transferor Amount” means (a) as of any date of determination
falling in November, December and January of each calendar year, the product of
(i) 2% and (ii) the sum of (A) the Aggregate Principal Receivables and (B) if
such date of determination occurs prior to the Certificate Trust Termination
Date, the amount on deposit in the Excess Funding Account and (b) as of any date
of determination falling in any other month, zero; provided that the amount
specified in clause (a) shall be without duplication with the amount specified
as the “Additional Minimum Transferor Amount” in the Series Supplement relating
to the Series 2007-VFC Certificates (or in any future supplement to the Pooling
and Servicing Agreement that specifies such an amount and indicates that such
amount is without duplication of the amount specified in clause (a)) and in the
Indenture Supplements relating to the Series 2004-C Notes, Series 2006-A Notes
and Series 2008-A Notes, Series 2009-A Notes, Series 2009-B Notes, Series 2009-C
Notes, Series 2009-D Notes and the Series 2009-VFN Notes (or in any future
Indenture Supplement that specifies such an amount and indicates that such
amount is without duplication of the amount specified in clause (a)). The
Additional Minimum Transferor Amount is specified pursuant to Section 9.7 of
this Indenture Supplement as an additional amount to be considered part of the
Minimum Transferor Amount.

 

2



--------------------------------------------------------------------------------

“Aggregate Investor Default Amount” means, as to any Monthly Period, the sum of
the Investor Default Amounts in respect of such Monthly Period.

“Allocation Percentage” means, with respect to any Monthly Period, the
percentage equivalent of a fraction:

(a) the numerator of which shall be equal to:

(i) for Principal Collections during the Revolving Period and for Finance Charge
Collections and Default Amounts at any time, the Collateral Amount at the end of
the last day of the prior Monthly Period (or, in the case of the Monthly Period
in which the Closing Date occurs, on the Closing Date), less any reductions to
be made to the Collateral Amount on account of principal payments to be made on
the Distribution Date falling in the Monthly Period for which the Allocation
Percentage is being calculated; provided, however, that with respect to any
Monthly Period in which a Reset Date occurs as a result of a Class A Incremental
Funding, Class M Incremental Funding, Class B Incremental Funding or the
issuance of a new Series, the numerator determined pursuant to this clause
(i) shall be (A) the Collateral Amount as of the close of business on the later
of the last day of the prior Monthly Period or the preceding Reset Date, in each
case less any reductions to be made to the Collateral Amount on account of
principal payments to be made on the Distribution Date falling in the Monthly
Period for which the Allocation Percentage is being calculated (to the extent
not already subtracted in determining the Collateral Amount), for the period
from and including the first day of the current Monthly Period or the preceding
Reset Date, as applicable, to but excluding such Reset Date and (B) the
Collateral Amount as of the close of business on such Reset Date, less any
reductions to be made to the Collateral Amount on account of principal payments
to be made on the Distribution Date falling in the Monthly Period for which the
Allocation Percentage is being calculated (to the extent not already subtracted
in determining the Collateral Amount), for the period from and including such
Reset Date to the earlier of the last day of such Monthly Period (in which case
such period shall include such day) or the next succeeding Reset Date (in which
case such period shall not include such succeeding Reset Date); or

(ii) for Principal Collections during the Early Amortization Period and the
Controlled Amortization Period, the Collateral Amount at the end of the last day
of the Revolving Period, provided, however, that the Transferor may, by written
notice to the Indenture Trustee, the Servicer and the Rating Agencies, reduce
the numerator used for purposes of allocating Principal Collections to Series
2009-VFN at any time if (x) the Rating Agency Condition shall have been
satisfied with respect to such reduction and (y) the Transferor shall have
delivered to the Indenture Trustee an Officer’s Certificate to the effect, based
on the facts known to such officer at that time, in the reasonable belief of the
Transferor, such designation will not cause a Series 2009-VFN Early Amortization
Event or an event that, after the giving of notice or the lapse of time, would
cause a Series 2009-VFN Early Amortization Event to occur with respect to Series
2009-VFN; and

 

3



--------------------------------------------------------------------------------

(b) the denominator of which shall be the greater of (x) the Aggregate Principal
Receivables determined as of the close of business on the last day of the prior
Monthly Period and (y) the sum of the numerators used to calculate the
allocation percentages for allocations with respect to Finance Charge
Collections, Principal Collections or Default Amounts, as applicable, for all
outstanding Series and all outstanding Series under (and as defined in) the
Pooling and Servicing Agreement (other than any Series represented by the
Collateral Certificate) on such date of determination provided, that if one or
more Reset Dates occur in a Monthly Period, the Allocation Percentage for the
portion of the Monthly Period falling on and after such Reset Date and prior to
any subsequent Reset Date will be recalculated for such period as of the close
of business on the subject Reset Date.

“Amendment Date” means June 24, 2010.

“Available Cash Collateral Amount” means with respect to any Transfer Date, an
amount equal to the lesser of (a) the amount on deposit in the Cash Collateral
Account (before giving effect to any deposit to, or withdrawal from, the Cash
Collateral Account made or to be made with respect to such date) and (b) the
Required Cash Collateral Amount for such Transfer Date.

“Available Finance Charge Collections” means, for any Monthly Period, an amount
equal to the sum of (a) the Investor Finance Charge Collections for such Monthly
Period, plus (b) the Excess Finance Charge Collections allocated to Series
2009-VFN for such Monthly Period, plus (c) interest and earnings on funds on
deposit in the Cash Collateral Account which will be deposited into the Finance
Charge Account on the related Transfer Date to be treated as Available Finance
Charge Collections pursuant to subsection 5.10(b).

“Available Principal Collections” means, for any Monthly Period, an amount equal
to the sum of (a) the Investor Principal Collections for such Monthly Period,
minus (b) the amount of Reallocated Principal Collections with respect to such
Monthly Period which pursuant to Section 5.6 are required to be applied on the
related Distribution Date, plus (c) any Shared Principal Collections with
respect to other Principal Sharing Series (including any amounts on deposit in
the Excess Funding Account that are allocated to Series 2009-VFN for application
as Shared Principal Collections), plus (d) the aggregate amount to be treated as
Available Principal Collections pursuant to clauses 5.4(a)(ix) and (x) for the
related Distribution Date.

“Available Spread Account Amount” means, for any Transfer Date, an amount equal
to the lesser of (a) the amount on deposit in the Spread Account (exclusive of
Investment Earnings on such date and before giving effect to any deposit to, or
withdrawal from, the Spread Account made or to be made with respect to such
date) and (b) the Required Spread Account Amount, in each case on such Transfer
Date.

 

4



--------------------------------------------------------------------------------

“Bankrupt Merchant” means any Merchant which fails generally to, or admits in
writing its inability to, pay its debts as they become due; or any Merchant for
which a proceeding shall have been instituted in a court having jurisdiction in
the premises seeking a decree or order for relief in respect such Merchant in an
involuntary case under any Debtor Relief Law, or for the appointment of a
receiver, liquidator, assignee, trustee, custodian, sequestrator, conservator or
other similar official for any substantial part of its property, or for the
winding-up or liquidation of its affairs, and such proceedings shall continue
undismissed or unstayed and in effect for a period of 60 consecutive days or any
of the actions sought in such proceeding shall occur; or any Merchant that
commences a voluntary case under any Debtor Relief Law, or such Merchant’s
consent to the entry of an order for relief in an involuntary case under any
Debtor Relief Law, or consent to the appointment of a taking possession by a
receiver, liquidator, assignee, trustee, custodian, sequestrator, conservator or
other similar official for any substantial part of its property, or any general
assignment for the benefit of creditors; or any Merchant or any Affiliate of
such Merchant shall have taken any corporate action in furtherance of any of the
foregoing actions with respect to such Merchant.

“Base Rate” means, as to any Monthly Period, the annualized percentage
equivalent of a fraction, the numerator of which is equal to the sum of the
Monthly Interest, any Class A Non-Use Fees and Class M Non-Use Fees paid
pursuant to clauses 5.4(a)(ii) and (vi) and any Class A Rated Additional Amounts
and any Class M Rated Additional Amounts each for the related Distribution
Period, and the Noteholder Servicing Fee with respect to such Monthly Period,
and the denominator of which is the Weighted Average Collateral Amount during
such Monthly Period.

“Cash Collateral Account” is defined in subsection 5.10(a).

“Change in Control” means the failure of Holding to own, directly or indirectly,
100% of the outstanding shares of common stock (excluding directors’ qualifying
shares) of WFN.

“Class A Additional Amounts” is defined in subsection 5.2(d).

“Class A Breakage Payment” is defined in subsection 5.2(e).

“Class A Fixed Period” is defined in subsection 5.2(a).

“Class A Funding Tranche” is defined in subsection 5.2(a).

“Class A Incremental Funding” means any increase in the Class A Principal
Balance during the Revolving Period made pursuant to the Class A Note Purchase
Agreement.

“Class A Incremental Principal Balance” means the amount of the increase in the
Class A Principal Balance occurring as a result of any Class A Incremental
Funding, which amount shall equal the aggregate amount of the purchase prices
paid by the Class A Noteholders pursuant to the Class A Note Purchase Agreement
with respect to such Class A Incremental Funding.

“Class A Maximum Principal Balance” means the “Maximum Class A Principal
Balance” (as defined in the Class A Note Purchase Agreement), as such amount may
be increased or decreased from time to time pursuant to the Class A Note
Purchase Agreement. As applied to any particular Class A Note, the “Class A
Maximum Principal Balance” means the portion of the overall Class A Maximum
Principal Balance represented by that Class A Note.

 

5



--------------------------------------------------------------------------------

“Class A Monthly Interest” is defined in subsection 5.2(a).

“Class A Monthly Principal” is defined in subsection 5.3(a).

“Class A Non-Use Fee” is defined in subsection 5.2(d).

“Class A Non-Use Fee Rate” means, with respect to any Class A Ownership Group,
the rate specified as the Class A Non-Use Fee Rate in a fee letter between the
Transferor and the Class A Noteholders in such Class A Ownership Group.

“Class A Note Purchase Agreement” means the Amended and Restated Note Purchase
Agreement, dated as of the Amendment Date, among Transferor, Servicer and each
of the initial Class A Noteholders, as supplemented by the BANA Fee Letter,
Jupiter Fee Letter, VFCC Fee Letter, Sheffield Fee Letter, Thunder Bay Fee
Letter and the Windmill Fee Letter referred to (and defined) therein, and as the
same may be amended or otherwise modified from time to time. The Class A Note
Purchase Agreement is hereby designated a “Transaction Document” for all
purposes of the Agreement and this Indenture Supplement.

“Class A Noteholder” means the Person in whose name a Class A Note is registered
in the Note Register.

“Class A Notes” means any one of the Notes executed by the Issuer and
authenticated by or on behalf of the Indenture Trustee, substantially in the
form of Exhibit A-1.

“Class A Ownership Group” means an Ownership Group (as defined in the Class A
Note Purchase Agreement).

“Class A Ownership Tranche” is defined in subsection 1.1(b).

“Class A Principal Balance” means, on any Business Day, an amount equal to the
result of (a) $    , plus (b) the aggregate amount of all Class A Incremental
Principal Balances for all Class A Incremental Fundings occurring after the
Closing Date and on or prior to that Business Day (including the increase in the
Class A Notes pursuant to Section 3.02(b) of the Class A Note Purchase
Agreement), minus (c) the aggregate amount of principal payments made to Class A
Noteholders after the Closing Date and on or prior to such Business Day
(including any payment described in 3.02(a) of the Note Purchase Agreement). As
applied to any particular Class A Note, the “Class A Principal Balance” means
the portion of the overall Class A Principal Balance represented by that Class A
Note. The Class A Principal Balance shall be allocated among the Class A
Ownership Tranches as provided in the Class A Note Purchase Agreement.

“Class A Pro Rata Percentage” means    %

“Class A Rated Additional Amounts” is defined in subsection 5.2(d).

“Class A Required Amount” means, for any Distribution Date, an amount equal to
the excess of the amounts described in clauses 5.4(a)(i), (ii) and (iii) over
the sum of (a) Available Finance Charge Collections applied to pay such amount
pursuant to subsection 5.4(a) and (b) any amount withdrawn from the Cash
Collateral Account and applied to pay such amount pursuant to subsection
5.10(c).

 

6



--------------------------------------------------------------------------------

“Class A Scheduled Final Payment Date” means the Distribution Date falling in
the twelfth month following the month in which the Controlled Amortization
Period begins.

“Class A Tranche Rate” means, for any Distribution Period, the Note Rate (as
defined in the Class A Note Purchase Agreement) for each Class A Ownership
Tranche (or any related Class A Funding Tranche).

“Class A Unrated Additional Amounts” is defined in subsection 5.2(d).

“Class B Additional Amounts” is defined, if at all, in the applicable Class B
Note Purchase Agreement.

“Class B Additional Interest” is defined in subsection 5.2(c).

“Class B Deficiency Amount” is defined in subsection 5.2(c).

“Class B Incremental Funding” means any increase in the Class B Principal
Balance during the Revolving Period made pursuant to the applicable Class B Note
Purchase Agreement.

“Class B Incremental Principal Balance” means the amount of the increase in the
Class B Principal Balance occurring as a result of any Class B Incremental
Funding, which amount shall equal the aggregate amount of the purchase prices
paid by the Class B Noteholders pursuant to the Class B Note Purchase Agreement
with respect to such Class B Incremental Funding.

“Class B Maximum Principal Balance” means the product of (a) a fraction, the
numerator of which is the Class A Maximum Principal Balance and the denominator
of which is the Class A Pro Rata Percentage and (b) the Class B Pro Rata
Percentage, as such amount may be increased or decreased from time to time
pursuant to the Class B Note Purchase Agreement. As applied to any particular
Class B Note, the “Class B Maximum Principal Balance” means the portion of the
overall Class B Maximum Principal Balance represented by that Class B Note.

“Class B Monthly Interest” is defined in subsection 5.2(c).

“Class B Monthly Principal” is defined in subsection 5.3(c).

“Class B Note Interest Rate” means    %.

“Class B Note Purchase Agreement” means any of the Note Purchase Agreements,
entered into among WFN, the Transferor and each party that purchases Class B
Notes from the Transferor.

“Class B Noteholder” means the Person in whose name a Class B Note is registered
in the Note Register.

 

7



--------------------------------------------------------------------------------

“Class B Notes” means any one of the Notes executed by the Issuer and
authenticated by or on behalf of the Indenture Trustee, substantially in the
form of Exhibit A-2.

“Class B Principal Balance” means, on any Business Day, an amount equal to the
result of (a) $            , plus (b) the aggregate amount of all Class B
Incremental Principal Balances for all Class B Incremental Fundings occurring
after the Closing Date and on or prior to that Business Day, minus (c) the
aggregate amount of principal payments made to Class B Noteholders after the
Closing Date and on or prior to such date. As applied to any particular Class B
Note, the “Class B Principal Balance” means the portion of the overall Class B
Principal Balance represented by that Class B Note.

“Class B Pro Rata Percentage” means    %.

“Class B Required Amount” means, for any Distribution Date, an amount equal to
the excess of the amount described in clause 5.4(a)(viii) over the sum of
(a) Available Finance Charge Collections applied to pay such amount pursuant to
subsection 5.4(a) and (b) any amount withdrawn from the Cash Collateral Account
and applied to pay such amount pursuant to subsection 5.10(c).

“Class M Additional Amounts” is defined in subsection 5.2(f).

“Class M Breakage Payment” is defined in subsection 5.2(g).

“Class M Fixed Period” is defined in subsection 5.2(b).

“Class M Funding Tranche” is defined in subsection 5.2(b).

“Class M Incremental Funding” means any increase in the Class M Principal
Balance during the Revolving Period made pursuant to the applicable Class M Note
Purchase Agreement.

“Class M Incremental Principal Balance” means the amount of the increase in the
Class M Principal Balance occurring as a result of any Class M Incremental
Funding, which amount shall equal the aggregate amount of the purchase prices
paid by the Class M Noteholders pursuant to the applicable Class M Note Purchase
Agreement with respect to such Class M Incremental Funding.

“Class M Maximum Principal Balance” means the “Maximum Principal Balance” (as
defined in the Class M Note Purchase Agreement), as such amount may be increased
or decreased from time to time pursuant to the Class M Note Purchase Agreement.
As applied to any particular Class M Note, the “Class M Maximum Principal
Balance” means the portion of the overall Class M Maximum Principal Balance
represented by that Class M Note.

“Class M Monthly Interest” is defined in subsection 5.2(b).

“Class M Monthly Principal” is defined in subsection 5.3(b).

“Class M Non-Use Fee” is defined in subsection 5.2(f).

 

8



--------------------------------------------------------------------------------

“Class M Non-Use Fee Rate” means, with respect to any Ownership Group, the rate
specified as the Class M Non-Use Fee Rate in a fee letter between the Transferor
and the Class M Noteholders in such Class M Ownership Group.

“Class M Ownership Group” means an Ownership Group (as defined in the Class M
Note Purchase Agreement).

“Class M Note Purchase Agreement” means any the Class M Note Purchase Agreement,
dated as of the Amendment Date, entered into among the Transferor, Servicer and
the Class M Noteholders party thereto, as supplemented by BANA Fee Letter,
Jupiter Fee Letter, VFCC Fee Letter, Sheffield Fee Letter, Thunder Bay Fee
Letter and the Windmill Fee Letter referred to (and defined) therein, and as the
same may be amended or otherwise modified from time to time. The Class M Note
Purchase Agreement is hereby designated a “Transaction Document” for all
purposes of the Agreement and this Indenture Supplement.

“Class M Noteholder” means the Person in whose name a Class M Note is registered
in the Note Register.

“Class M Notes” means any one of the Notes executed by the Issuer and
authenticated by or on behalf of the Indenture Trustee, substantially in the
form of Exhibit A-2.

“Class M Ownership Tranche” is defined in subsection 1.1(c).

“Class M Principal Balance” means, on any Business Day, an amount equal to the
result of (a) $            , plus (b) the aggregate amount of all Class M
Incremental Principal Balances for all Class M Incremental Fundings occurring
after the Amendment Date and on or prior to that Business Day, minus (c) the
aggregate amount of principal payments made to Class M Noteholders after the
Amendment Date and on or prior to such Business Day. As applied to any
particular Class M Note, the “Class M Principal Balance” means the portion of
the overall Class M Principal Balance represented by that Class M Note.

“Class M Pro Rata Percentage” means    %.

“Class M Rated Additional Amounts” is defined in subsection 5.2(f).

“Class M Required Amount” means, for any Distribution Date, an amount equal to
the excess of the amount described in clauses 5.4(a)(v), (vi) and (vii) over the
sum of (a) Available Finance Charge Collections applied to pay such amount
pursuant to subsection 5.4(a) and (b) any amount withdrawn from the Cash
Collateral Account and applied to pay such amount pursuant to subsection
5.10(c).

“Class M Scheduled Final Payment Date” means the Distribution Date falling in
the twelfth month following the month in which the Controlled Amortization
Period begins.

“Class M Tranche Rate” means, for any Distribution Period, the Class M Note Rate
(as defined in the Class M Note Purchase Agreement) for each Class M Ownership
Tranche (or any related Class M Funding Tranche).

 

9



--------------------------------------------------------------------------------

“Class M Unrated Additional Amounts” is defined in subsection 5.2(f).

“Closing Date” means September 29, 2009.

“Collateral Amount” means, as of any date of determination, an amount equal to
(a) the Note Principal Balance minus (b) the excess, if any, of the aggregate
amount of Investor Charge-Offs and Reallocated Principal Collections over the
reimbursement of such amounts pursuant to clause 5.4(a)(viii) prior to such
date.

“Controlled Amortization Amount” means for any Transfer Date with respect to the
Controlled Amortization Period prior to the payment in full of the Note
Principal Balance, an amount equal to (a) the Note Principal Balance as of the
close of business on the last day of the Revolving Period divided by (b) twelve.

“Controlled Amortization Date” means the “Purchase Expiration Date” (as such
term is defined in the Class A Note Purchase Agreement).

“Controlled Amortization Period” means, unless a Series 2009-VFN Early
Amortization Event shall have occurred prior thereto, the period commencing at
the close of business on the first Controlled Amortization Date to occur
(without being extended as provided in the applicable Note Purchase Agreement)
and ending on the earlier to occur of (a) the commencement of the Early
Amortization Period, and (b) the Series Termination Date, provided that
Transferor may, by written notice to the Indenture Trustee and each Series
2009-VFN Noteholder (and so long as the Early Amortization Period has not
begun), cause the Controlled Amortization Period to begin on any date earlier
than the one otherwise specified above.

“Controlled Amortization Shortfall” initially means zero and thereafter means,
with respect to any Monthly Period during the Controlled Amortization Period,
the excess, if any, of the Controlled Payment Amount for the previous Monthly
Period over the sum of the amount distributed pursuant to subsection 6.2(a) with
respect to the Class A Notes for the previous Monthly Period, the amount
distributed pursuant to subsection 6.2(b) with respect to the Class M Notes for
the previous Monthly Period and the amount distributed pursuant to subsection
6.2(c) with respect to the Class B Notes for the previous Monthly Period.

“Controlled Payment Amount” means, with respect to any Transfer Date, the sum of
(a) the Controlled Amortization Amount for such Transfer Date and (b) any
existing Controlled Amortization Shortfall.

“Day Count Fraction” means, as to any Class A Ownership Tranche (or Class A
Funding Tranche), any Class M Ownership Tranche (or Class M Funding Tranche) or
Class B Note for any Distribution Period, a fraction (a) the numerator of which
is the number of days in that Distribution Period (or, if less, the number of
days during that Distribution Period during which that Class A Ownership
Tranche, Class A Funding Tranche, Class M Ownership Tranche, Class M Funding
Tranche or Class B Note was outstanding, including the first, but excluding the
last, such day) and (b) the denominator of which is the actual number of days in
the related calendar year (or, if so specified in the related Note Purchase
Agreement, 360).

“DBRS” means DBRS, Inc.

 

10



--------------------------------------------------------------------------------

“Default Amount” means, as to any Defaulted Account, the amount of Principal
Receivables (other than Ineligible Receivables, unless there is an Insolvency
Event with respect to WFN or the Transferor) in such Defaulted Account on the
day it became a Defaulted Account.

“Defaulted Account” means an Account in which there are Defaulted Receivables.

“Designated Maturity” means, for any LIBOR Determination Date, one month;
provided that LIBOR for the initial Distribution Period will be determined by
straight-line interpolation (based on actual number of days in the initial
Distribution Period) between two rates determined in accordance with the
definitions of LIBOR, one of which will be determined for a Designated Maturity
of one month and the other of which will be determined for a Designated Maturity
of two months.

“Dilution” means any downward adjustment made by Servicer in the amount of any
Receivable (a) because of a rebate, refund or billing error to an accountholder,
(b) because such Receivable was created in respect of merchandise which was
refused or returned by an accountholder or (c) for any other reason other than
receiving Collections therefor or charging off such amount as uncollectible.

“Distribution Account” is defined in subsection 5.9(a).

“Distribution Date” means November 16, 2009 and the 15th day of each calendar
month thereafter, or if such 15th day is not a Business Day, the next succeeding
Business Day.

“Distribution Period” means, for any Distribution Date, the period from and
including the Distribution Date immediately preceding such Distribution Date
(or, in the case of the first Distribution Date, from and including the Closing
Date) to but excluding such Distribution Date.

“Early Amortization Period” means the period commencing on the date on which a
Trust Early Amortization Event or a Series 2009-VFN Early Amortization Event is
deemed to occur and ending on the Series Termination Date.

“Eligible Investments” is defined in Annex A to the Indenture; provided that
solely for purposes of Section 5.11(b), references to the “highest investment
category” of S&P shall mean A-2 and of Moody’s shall mean P-2; and provided,
further, in no event shall any Eligible Investment be an equity security or
cause the Trust to have any voting rights in respect of such Eligible
Investment.

“Excess Spread Percentage” means, for any Monthly Period, a percentage equal to
the Portfolio Yield for such Monthly Period, minus the Base Rate for such
Monthly Period.

“Finance Charge Account” is defined in Section 5.9(a).

“Finance Charge Collections” means Collections of Finance Charge Receivables.

“Finance Charge Shortfall” is defined in Section 5.7.

 

11



--------------------------------------------------------------------------------

“Group One” means Series 2004-C, Series 2006-A, Series 2008-A, Series 2009-A,
Series 2009-B, Series 2009-C, Series 2009-D, Series 2009-VFN, the outstanding
Series under (and as defined in) the Pooling and Servicing Agreement (other than
Series represented by the Collateral Certificate) and each other Series
hereafter specified in the related Indenture Supplement to be included in Group
One.

“Incremental Funding” means a Class A Incremental Funding, a Class M Incremental
Funding or a Class B Incremental Funding.

“Investment Earnings” means, for any Distribution Date, all interest and
earnings on Eligible Investments included in the Spread Account (net of losses
and investment expenses) during the Monthly Period immediately preceding such
Distribution Date.

“Investor Charge-Offs” is defined in Section 5.5.

“Investor Default Amount” means, with respect to any Defaulted Account, an
amount equal to the product of (a) the Default Amount and (b) the Allocation
Percentage on the day such Account became a Defaulted Account.

“Investor Finance Charge Collections” means, for any Monthly Period, an amount
equal to the aggregate amount of Finance Charge Collections (including Net
Recoveries treated as Finance Charge Collections) retained or deposited in the
Finance Charge Account for Series 2009-VFN pursuant to clause 5.1(b)(i) for such
Monthly Period.

“Investor Principal Collections” means, for any Monthly Period, an amount equal
to the aggregate amount of Principal Collections retained or deposited in the
Principal Account for Series 2009-VFN pursuant to clause 5.1(b)(ii) for such
Monthly Period.

“Investor Uncovered Dilution Amount” means an amount equal to the product of
(x) the Series Allocation Percentage for the related Monthly Period (determined
on a weighted average basis, if one or more Reset Dates occur during that
Monthly Period), times (y) the aggregate Dilutions occurring during that Monthly
Period as to which any deposit is required to be made to the Excess Funding
Account pursuant to subsection 3.9(a) of the Transfer and Servicing Agreement or
subsection 3.9(a) of the Pooling and Servicing Agreement but has not been made,
provided that, if the Transferor Amount is greater than zero at the time the
deposit referred to in clause (y) is required to be made, the Investor Uncovered
Dilution Amount for such amount to be deposited shall be deemed to be zero.

“LIBOR” means, for any Distribution Period, an interest rate per annum for each
Distribution Period determined by the Indenture Trustee in accordance with the
provisions of Section 5.13.

“LIBOR Determination Date” means (i) September 27, 2009 for the period from and
including the Closing Date through and including November 15, 2009 and (ii) the
second London Business Day prior to the commencement of the second and each
subsequent Distribution Period.

 

12



--------------------------------------------------------------------------------

“London Business Day” means any day on which dealings in deposits in United
States dollars are transacted in the London interbank market.

“Maximum Principal Balance” means the sum of (a) the Class A Maximum Principal
Balance, (b) the Class M Maximum Principal Balance and (c) the Class B Maximum
Principal Balance.

“Minimum Transferor Amount” means (a) prior to the Certificate Trust Termination
Date, the “Minimum Transferor Amount” under (and as defined in) the Pooling and
Servicing Agreement and (b) on and after the Certificate Trust Termination Date,
the “Minimum Transfer Amount” as defined in Annex A to the Indenture.

“Monthly Interest” means, for any Distribution Date, the sum of the Class A
Monthly Interest, the Class M Monthly Interest and the Class B Monthly Interest
for such Distribution Date.

“Monthly Period” means the period from and including the first day of the
calendar month preceding a related Distribution Date to and including the last
day of such calendar month; provided that the Monthly Period related to the
November 2009 Distribution Date shall mean the period from and including the
Closing Date to and including the last day of October 2009.

“Monthly Principal” means, on any Distribution Date, the sum of the Class A
Monthly Principal, the Class M Monthly Principal and the Class B Monthly
Principal with respect to such date.

“Monthly Principal Reallocation Amount” means, for any Monthly Period, an amount
equal to the sum of: (a) the lesser of (i) the sum of Class A Required Amount
and the Servicing Fee Required Amount and (ii) the excess, if any, of the
Collateral Amount over the Class A Principal Balance on the related Distribution
Date (after giving effect to Investor Charge-Offs for the related Monthly
Period) and (b) the lesser of (i) the Class M Required Amount and (ii) the
Collateral Amount over the sum of the Class A Principal Balance and the Class M
Principal Balance on the related Distribution Date (after giving effect to
Investor Charge-Offs for the related Monthly Period and unreimbursed Reallocated
Principal Collections (as of the previous Payment Date and as required in clause
(a) above for the current Monthly Period)).

“Note Principal Balance” means, as of any Business Day, the sum of (a) the
Class A Principal Balance, (b) the Class M Principal Balance and (c) the Class B
Principal Balance.

“Note Purchase Agreements” means the Class A Note Purchase Agreement, the
Class M Note Purchase Agreement and the Class B Note Purchase Agreement.

“Noteholder Servicing Fee” is defined in Section 3.1.

“Optional Amortization Amount” is defined in subsection 4.1(b).

“Optional Amortization Date” is defined in subsection 4.1(b).

 

13



--------------------------------------------------------------------------------

“Optional Amortization Notice” is defined in subsection 4.1(b).

“Percentage Allocation” is defined in paragraph 5.1(b)(ii)(y).

“Portfolio Yield” means, for any Monthly Period, the annualized percentage
equivalent of a fraction, (a) the numerator of which is equal to (i) the
Available Finance Charge Collections (excluding any Excess Finance Charge
Collections), minus (ii) the Aggregate Investor Default Amount and the Investor
Uncovered Dilution Amount for such Monthly Period and (b) the denominator of
which is the Weighted Average Collateral Amount during such Monthly Period.

“Principal Account” is defined in subsection 5.9(a).

“Principal Collections” means Collections of Principal Receivables.

“Principal Shortfall” is defined in Section 5.8.

“Rating Agency” means each of Fitch and DBRS.

“Rating Agency Condition” means, notwithstanding anything to the contrary in the
Indenture, with respect to Series 2009-VFN and any action subject to such
condition, (i) DBRS shall have notified the Issuer in writing that such action
will not result in a reduction or withdrawal of their respective ratings of any
outstanding Class of Series 2009-VFN Notes for which such Rating Agency provides
a rating and (ii) 10 days’ prior written notice (or, if 10 days’ advance notice
is impracticable, as much advance notice as is practicable) to Fitch delivered
electronically to notifications.abs@fitchratings.com.

“Reallocated Principal Collections” means, for any Transfer Date, Investor
Principal Collections applied in accordance with Section 5.6 in an amount not to
exceed the Monthly Principal Reallocation Amount for the related Monthly Period.

“Reassignment Amount” means, for any Transfer Date, after giving effect to any
deposits and distributions otherwise to be made on the related Distribution
Date, the sum of (i) the Note Principal Balance on the related Distribution
Date, plus (ii) Monthly Interest for the related Distribution Date and any
Monthly Interest previously due but not distributed to the Series 2009-VFN
Noteholders, plus (iii) the amount of Class M Additional Interest, if any, for
the related Distribution Date and any Class M Additional Interest previously due
but not distributed to the Series 2009-VFN Noteholders on a prior Distribution
Date, plus (iv) the amount of Class B Additional Interest, if any, for the
related Distribution Date and any Class B Additional Interest previously due but
not distributed to the Series 2009-VFN Noteholders on a prior Distribution Date,
plus (v) the amount of Class A Non-Use Fees and Class M Non-Use Fees, if any,
for the related Distribution Date and any Class A Non-Use Fees and Class M
Non-Use Fees previously due but not distributed to the Series 2009-VFN
Noteholders on a prior Distribution Date, plus (vi) the amount of Additional
Amounts, if any, for the related Distribution Date and any Additional Amounts
previously due but not distributed to the Series 2009-VFN Noteholders on a prior
Distribution Date.

“Record Date” means, for purposes of Series 2009-VFN with respect to any
Distribution Date or Optional Amortization Date, the date falling five Business
Days prior to such date.

 

14



--------------------------------------------------------------------------------

“Reference Banks” means four major banks in the London interbank market selected
by the Servicer.

“Refinancing Date” is defined in subsection 4.1(c).

“Related Class A Ownership Group” means, with respect to any Administrative
Agent for, or any Purchaser in, a Class M Ownership Group, any Class A Ownership
Group that also includes such Administrative Agent or Purchaser.

“Related Class M Ownership Group” means, with respect to any Administrative
Agent for, or any Purchaser in, a Class A Ownership Group, any Class M Ownership
Group that also includes such Administrative Agent or Purchaser.

“Required Cash Collateral Amount” means on any date of determination, the sum of
(i) % of the Note Principal Balance, after any adjustments (including any
increase in the Note Principal Balance) to be made on such date of determination
plus (ii) the                    on such date of determination.

“Required Class B Principal Balance” means on any date of determination, the
Class B Pro Rata Percentage times the Note Principal Balance.

“Required Class M Principal Balance” means on any date of determination, the
Class M Pro Rata Percentage times the Note Principal Balance.

“Required Draw Amount” is defined in subsection 5.10(c).

“Required Retained Transferor Percentage” means, for purposes of Series
2009-VFN, %.

“Required Spread Account Amount” means, for any Distribution Date, (a) the
product of (i) the Spread Account Percentage in effect on such date and
(ii) during (x) the Revolving Period, the Collateral Amount and (y) thereafter,
the Collateral Amount as of the last day of the Revolving Period; provided, that
in no event will the Required Spread Account Amount exceed the Class B Principal
Balance (after taking into account any payments to be made on such Distribution
Date).

“Reset Date” means:

(a) each Addition Date and each “Addition Date” (as such term is defined in the
Pooling and Servicing Agreement), in each case relating to Supplemental
Accounts;

(b) each Removal Date and each “Removal Date” (as such term is defined in the
Pooling and Servicing Agreement) on which, if any Series of Notes or any Series
under (and as defined in) the Pooling and Servicing Agreement has been paid in
full, Principal Receivables equal to the initial Collateral Amount or initial
Principal Balance for that Series are removed from the Receivables Trust;

 

15



--------------------------------------------------------------------------------

(c) each date on which there is an increase in the outstanding balance of any
Variable Interest or “Variable Interest” (as such term is defined in the Pooling
and Servicing Agreement); and

(d) each date on which a new Series or Class of Notes is issued and each date on
which a new “Series” or “Class” (each as defined in the Pooling and Servicing
Agreement) of investor certificates is issued by the Certificate Trust.

“Revolving Period” means the period from and including the Closing Date to, but
not including, the earlier of (a) the day the Controlled Amortization Period
commences and (b) the day the Early Amortization Period commences.

“Series 2009-VFN” means the Series of Notes the terms of which are specified in
this Indenture Supplement.

“Series 2009-VFN Early Amortization Event” is defined in Section 7.1.

“Series 2009-VFN Note” means a Class A Note, a Class M Note or a Class B Note.

“Series 2009-VFN Noteholder” means a Class A Noteholder, a Class M Noteholder or
a Class B Noteholder.

“Series Account” means, (a) with respect to Series 2009-VFN, the Finance Charge
Account, the Principal Account, the Distribution Account, the Cash Collateral
Account and the Spread Account, and (b) with respect to any other Series, the
“Series Accounts” for such Series as specified in the Indenture and the
applicable Indenture Supplement for such Series.

“Series Allocation Percentage” means, with respect to any Monthly Period, the
percentage equivalent of a fraction, the numerator of which is the Allocation
Percentage for Finance Charge Collections for that Monthly Period and the
denominator of which is the sum of the Allocation Percentage for Finance Charge
Receivables for all outstanding Series on such date of determination; provided
that if one or more Reset Dates occur in a Monthly Period, the Series Allocation
Percentages for the portion of the Monthly Period falling on and after each such
Reset Date and prior to any subsequent Reset Date will be determined using a
denominator which is equal to the sum of the numerators used in determining the
Allocation Percentage for Finance Charge Receivables for all outstanding Series
as of the close of business on the subject Reset Date.

“Series Servicing Fee Percentage” means 2% per annum.

“Series Termination Date” means the earliest to occur of (a) the Distribution
Date falling in the Controlled Amortization Period or an Early Amortization
Period on which the Collateral Amount is paid in full, (b) the termination of
the Trust pursuant to the Agreement and (c) the Distribution Date on or closest
to the date falling 46 months after the commencement of the Early Amortization
Period.

“Servicing Fee Required Amount” means, for any Distribution Date, an amount
equal to the excess of the amount described in clause 5.4(a)(iv) over the
(a) Available Finance Charge Collections applied to pay such amount pursuant to
subsection 5.4(a) and (b) any amount withdrawn from the Cash Collateral Account
and applied to pay such amount pursuant to subsection 5.10(c).

 

16



--------------------------------------------------------------------------------

“Specified Transferor Amount” means, at any time, the Minimum Transferor Amount
(including the Additional Minimum Transferor Amount, if any) at that time.

“Spread Account” is defined in subsection 5.11(a).

“Spread Account Deficiency” means the excess, if any, of the Required Spread
Account Amount over the Available Spread Account Amount.

“Spread Account Percentage” is defined in the applicable Class B Note Purchase
Agreement.

“Target Amount” is defined in clause 5.1(b)(i).

“Transfer” means any sale, transfer, assignment, exchange, participation,
pledge, hypothecation, rehypothecation, or other grant of a security interest in
or disposition of, a Note.

“Weighted Average Class A Principal Balance” means, as to any Class A Ownership
Tranche (or Class A Funding Tranche) for any Distribution Period, the quotient
of (a) the summation of the portion of the Class A Principal Balance allocated
to that Class A Ownership Tranche (or Class A Funding Tranche) determined as of
each day in that Distribution Period, divided by (b) the number of days in that
Distribution Period (or, if less, the number of days during that Distribution
Period during which that Class A Ownership Tranche or Class A Funding Tranche
was outstanding).

“Weighted Average Class M Principal Balance” means, as to any Class M Ownership
Tranche (or Class M Funding Tranche) for any Distribution Period, the quotient
of (a) the summation of the portion of the Class M Principal Balance allocated
to that Class M Ownership Tranche (or Class M Funding Tranche) determined as of
each day in that Distribution Period, divided by (b) the number of days in that
Distribution Period (or, if less, the number of days during that Distribution
Period during which that Class M Ownership Tranche or Class M Funding Tranche
was outstanding).

“Weighted Average Collateral Amount” means, for any Monthly Period, the quotient
of (a) the summation of the Collateral Amount determined as of each day in that
Monthly Period, divided by (b) the number of days in that Monthly Period.

(b) Each capitalized term defined herein shall relate to the Series 2009-VFN
Notes and no other Series of Notes issued by the Trust, unless the context
otherwise requires. All capitalized terms used herein and not otherwise defined
herein have the meanings ascribed to them in Annex A to the Master Indenture,
or, if not defined therein, in the Note Purchase Agreements.

(c) The interpretive rules specified in Section 1.2 of the Indenture also apply
to this Indenture Supplement. If any term or provision contained herein shall
conflict with or be inconsistent with any term or provision contained in the
Indenture, the terms and provisions of this Indenture Supplement shall be
controlling.

 

17



--------------------------------------------------------------------------------

ARTICLE III.

Noteholder Servicing Fee

Section 3.1 Servicing Compensation. The share of the Servicing Fee allocable to
Series 2009-VFN for any Transfer Date (the “Noteholder Servicing Fee”) shall be
equal to one-twelfth of the product of (a) the Series Servicing Fee Percentage
and (b) the Weighted Average Collateral Amount for the preceding Monthly Period;
provided, however, that with respect to the first Transfer Date, the Noteholder
Servicing Fee shall instead equal  32/ 360 of such product. The remainder of the
Servicing Fee shall be paid by the holders of the Transferor Interest or the
noteholders of other Series (as provided in the related Indenture Supplements)
and in no event shall the Trust, the Indenture Trustee or the Series 2009-VFN
Noteholders be liable for the share of the Servicing Fee to be paid by the
holders of the Transferor Interest or the noteholders of any other Series.

Section 3.2 Representations and Warranties. The parties hereto agree that the
representations, warranties and covenants set forth in Schedule I shall be a
part of this Indenture Supplement for all purposes.

ARTICLE IV.

Variable Funding Mechanics

Section 4.1 Variable Funding Mechanics

(a) Class A Incremental Fundings. From time to time during the Revolving Period,
Transferor and Servicer may notify one or more Class A Noteholders that a
Class A Incremental Funding will occur, subject to the conditions of the Class A
Note Purchase Agreement, with respect to the related Class A Ownership
Tranche(s) on the next or any subsequent Business Day by delivering a Notice of
Class A Incremental Funding (as defined in the Class A Note Purchase Agreement)
executed by Transferor and Servicer to the Administrative Agent for each such
Class A Noteholder, specifying the amount of such Class A Incremental Funding
and the Business Day upon which such Class A Incremental Funding is to occur.
The amount of Class A Incremental Funding allocated to each Class A Ownership
Group, together with the amount of Class M Incremental Funding allocated to the
related Class M Ownership Group to be made on the same date, shall be a minimum
amount of $1,000,000 or a higher integral multiple thereof for each Class A
Ownership Group and the Related Class M Ownership Group, except that a Class A
Incremental Funding may be requested in the entire remaining Class A Purchase
Limit of the related Class A Ownership Group. Upon any Class A Incremental
Funding, the Class A Principal Balance, the Collateral Amount, the Note
Principal Balance and the Allocation Percentage shall increase as provided
herein. The increase in the Class A Principal Balance shall be allocated to the
Class A Notes held by the Class A Noteholders from which purchase prices were
received in connection with the Class A Incremental Funding in proportion to the
amount of such purchase prices received.

 

18



--------------------------------------------------------------------------------

(b) Optional Amortization. On any Business Day in the Revolving Period or the
Controlled Amortization Period, Transferor may cause Servicer to provide notice
to the Indenture Trustee and the affected Noteholders (an “Optional Amortization
Notice”) at least two Business Days prior to any Business Day (the “Optional
Amortization Date”) stating its intention to cause a full or partial
amortization of the Class A Notes, the Class M Notes and the Class B Notes with
Available Principal Collections on the Optional Amortization Date, in full, or
in part in an amount (the “Optional Amortization Amount”), which shall be
allocated among the Class A Notes, the Class M Notes and the Class B Notes,
based on the Class A Pro Rata Percentage, the Class M Pro Rata Percentage and
the Class B Pro Rata Percentage, respectively. The portion of the Optional
Amortization Amount allocated to any Class A Ownership Group and the Related
Class M Ownership Group shall be in an aggregate amount not less than $1,000,000
or a higher integral multiple thereof, except that the Optional Amortization
Amount allocated to any Class A Ownership Group may equal the entire Principal
Balance of the related Class A Note for such Class A Ownership Group and that
the Optional Amortization Amount allocated to any Class M Ownership Group may
equal the entire Principal Balance of the related Class M Note for such Class M
Ownership Group. The Optional Amortization Notice shall state the Optional
Amortization Date, the Optional Amortization Amount and the allocation of such
Optional Amortization Amount among the various Classes, Class A Ownership Groups
and Class M Ownership Groups; provided that if the Administrative Agent for, or
any Purchaser in, a Class A Ownership Group to which a portion of the Optional
Amortization Amount is allocated is also the Administrative Agent for, or a
Purchaser in, a Class M Ownership Group (a “Related Class M Ownership Group”),
then a corresponding portion of the Optional Amortization Amount must be
allocated to the Related Class M Ownership Group so that proportion of the
principal amount of the Class A Notes funded by such Class A Ownership Group to
the principal amount of the Class M Notes funded by the Related Class M
Ownership Group would not change as a result of the allocation of the Optional
Amortization Amount. The Optional Amortization Amount shall be paid from Shared
Principal Collections pursuant to Section 5.8. Allocation of the Optional
Amortization Amount among the various outstanding Class A Funding Tranches shall
be at the discretion of Transferor, and accrued interest and any Class A
Additional Amounts on the affected Class A Funding Tranches shall be payable on
the first Distribution Date on or after the related Optional Amortization Date.
Allocation of the Optional Amortization Amount among the various outstanding
Class M Funding Tranches shall be at the discretion of Transferor, and accrued
interest and any Class M Additional Amounts on the affected Class M Funding
Tranches shall be payable on the first Distribution Date on or after the related
Optional Amortization Date On the Business Day prior to each Optional
Amortization Date, Servicer shall instruct the Indenture Trustee in writing
(which writing shall be substantially in the form of Exhibit B) to withdraw from
the Collection Account and deposit into the Distribution Account, to the extent
of the available funds held therein as Shared Principal Collections pursuant to
Section 5.8, an amount sufficient to pay the Optional Amortization Amount on
that Optional Amortization Date, and the Indenture Trustee, acting in accordance
with such instructions, shall on such Business Day make such withdrawal and
deposit.

(c) Refinanced Optional Amortization. On any Business Day in the Revolving
Period or the Controlled Amortization Period, Transferor may, with the consent
of each affected Series 2009-VFN Noteholder, cause Servicer to provide notice to
the Indenture Trustee and all of the Series 2009-VFN Noteholders at least five
Business Days prior to any Business Day (the “Refinancing Date”) stating its
intention to cause the Series 2009-VFN Notes to be prepaid in full or in part on
the Refinancing Date by causing the all or a portion of the Collateral Amount to
be conveyed to one or more Persons (who may be the Noteholders of a new Series
issued substantially contemporaneously with such prepayment) for a cash purchase
price in an amount equal to the sum of (i) the Collateral Amount (or the portion
thereof that is being conveyed), plus (ii) accrued and unpaid interest on the
Collateral Amount (or the portion thereof that is being conveyed) through the
Refinancing Date, plus (iii) any accrued and unpaid Class A Non-Use Fees,
Class M Non-Use Fees, Class A Additional Amounts and Class M Additional Amounts
in respect of the Collateral Amount (or portion thereof that is being conveyed)
through the Refinancing Date. In the case of any such conveyance, the purchase
price shall be deposited in the Collection Account and shall be distributed to
the applicable Series 2009-VFN Noteholders on the Refinancing Date in accordance
with the terms of this Indenture Supplement and the Indenture; provided that
after giving effect to any such conveyance and application of the purchase
price, (i) the Class M Principal Balance shall not be less than the Required
Class M Principal Balance, and (ii) the Class B Principal Balance shall not be
less than the Required Class B Principal Balance.

 

19



--------------------------------------------------------------------------------

(d) Class M Incremental Fundings. From time to time during the Revolving Period,
Transferor and Servicer may notify one or more Class M Noteholders that a
Class M Incremental Funding will occur, subject to the conditions of the Class M
Note Purchase Agreement, with respect to the related Class M Ownership
Tranche(s) on the next or any subsequent Business Day by delivering a Notice of
Class M Incremental Funding (as defined in the Class M Note Purchase Agreement)
executed by Transferor and Servicer to the Administrative Agent for each such
Class M Noteholder, specifying the amount of such Class M Incremental Funding
and the Business Day upon which such Class M Incremental Funding is to occur.
The amount of Class M Incremental Funding allocated to each Class M Ownership
Group, together with the amount of the Class A Incremental Funding allocated to
the Related Class A Ownership Group to be made on the same date, shall be a
minimum amount of $1,000,000 or a higher integral multiple thereof for each
Class M Ownership Group and the Related Class A Ownership Group, except that a
Class M Incremental Funding may be requested in the entire remaining Class M
Purchase Limit of the related Class M Ownership Group. Upon any Class M
Incremental Funding, the Class M Principal Balance, the Collateral Amount, the
Note Principal Balance and the Allocation Percentage shall increase as provided
herein. For each Class M Incremental Funding, the Class M Principal Balance
shall increase in amount equal to the Class Incremental Principal Balance. The
increase in the Class M Principal Balance shall be allocated to the Class M
Notes held by the Class M Noteholders from which purchase prices were received
in connection with the Class M Incremental Funding in proportion to the amount
of such purchase prices received.

(e) Class B Incremental Fundings. From time to time during the Revolving Period,
Transferor and Servicer may, to the extent permitted by the applicable Class B
Note Purchase Agreement, notify the Class B Noteholders that a Class B
Incremental Funding will occur, subject to the conditions, if any, of the
applicable Class B Note Purchase Agreements, on any Business Day by delivering a
Notice of Class B Incremental Funding (as defined in the applicable Class B Note
Purchase Agreement) executed by Transferor and Servicer to the Class B Interest
Holder, specifying the amount of such Class B Incremental Funding and the
Business Day upon which such Incremental Funding is to occur (which shall fall
at least three Business Days after the date of such Notice). Upon any Class B
Incremental Funding, the Class B Principal Balance, the Collateral Amount, the
Note Principal Balance and the Allocation Percentage shall increase as provided
herein.

 

20



--------------------------------------------------------------------------------

Section 4.2 Maximum Principal Balances. The initial Maximum Principal Balances
of each Series 2009-VFN Note is as set forth on the related Series 2009-VFN
Notes. The Maximum Principal Balance of each Series 2009-VFN Note may be reduced
or increased from time to time as provided in the related Note Purchase
Agreement. Increases and decreases in the overall Maximum Principal Balance are
not required to be made ratably among the various Classes of Notes. Any decrease
in the Maximum Principal Balance of any Series 2009-VFN Note shall be permanent,
unless a subsequent increase in the Maximum Principal Balance is made in
accordance with the related Note Purchase Agreement.

ARTICLE V.

Rights of Series 2009-VFN Noteholders and Allocation and Application of
Collections

Section 5.1 Collections and Allocations

(a) Allocations. Finance Charge Collections, Principal Collections and Defaulted
Receivables allocated to Series 2009-VFN pursuant to Article VIII of the
Indenture shall be allocated and distributed as set forth in this Article.

(b) Allocations to the Series 2009-VFN Noteholders. The Servicer shall on the
Date of Processing, allocate to the Series 2009-VFN Noteholders the following
amounts as set forth below:

(i) Allocations of Finance Charge Collections. The Servicer shall allocate to
the Series 2009-VFN Noteholders an amount equal to the product of (A) the
Allocation Percentage and (B) the aggregate Finance Charge Collections processed
on such Date of Processing and shall deposit such amount into the Finance Charge
Account, provided that, with respect to each Monthly Period falling in the
Revolving Period (and with respect to that portion of each Monthly Period in the
Controlled Amortization Period falling on or after the day on which Collections
of Principal Receivables equal to the related Controlled Amortization Amount
have been allocated pursuant to clause 5.1(b)(ii)), so long as the Available
Cash Collateral Amount is not less than the Required Cash Collateral Amount on
such Date of Processing, Collections of Finance Charge Receivables shall be
transferred into the Finance Charge Account only until such time as the
aggregate amount so deposited equals the product of (x) 1.5 and (y) the sum (the
“Target Amount”) of (A) the Monthly Interest for the related Distribution Date,
(B) the Class A Non-Use Fee, the Class M Non-Use Fee, the Class A Rated
Additional Amounts and Class M Rated Additional Amounts, if any, (C) if WFN is
not the Servicer, the Noteholder Servicing Fee (and if WFN is the Servicer, then
amounts that otherwise would have been transferred into the Finance Charge
Account pursuant to this clause (C) shall instead by returned to WFN as payment
of the Noteholder Servicing Fee), (D) any amount required to be deposited in the
Spread Account and the Cash Collateral Account on the related Transfer Date and
(E) the sum of the Investor Default Amounts for the prior Monthly Period and any
Investor Uncovered Dilution Amount for the prior Monthly Period; provided
further, that, notwithstanding the preceding proviso, if on any Business Day the
Servicer determines that the Target Amount for a Monthly Period exceeds the
Target Amount for that Monthly Period as previously calculated by Servicer, then
(x) Servicer shall (on the same Business Day) inform Transferor of such
determination, and (y) within two Business Days of receiving such notice
Transferor shall deposit into the Finance Charge Account funds in an amount
equal to the amount of Collections of Finance Charge Receivables allocated to
the Noteholders for that Monthly Period but not deposited into the Finance
Charge Account due to the operation of the preceding proviso (but not in excess
of the amount required so that the aggregate amount deposited for the subject
Monthly Period equals the Target Amount); and provided, further, if on any
Transfer Date the Transferor Amount is less than the Specified Transferor Amount
after giving effect to all transfers and deposits on that Transfer Date,
Transferor shall, on that Transfer Date, deposit into the Principal Account
funds in an amount equal to the amounts of Available Finance Charge Collections
that are required to be treated as Available Principal Collections pursuant to
clause 5.4(a)(ix) and (x) but are not available from funds in the Finance Charge
Account as a result of the operation of second preceding proviso.

 

21



--------------------------------------------------------------------------------

With respect to any Monthly Period when deposits of Collections of Finance
Charge Receivables into the Finance Charge Account are limited to deposits up to
1.5 times the Target Amount in accordance with clause (i) above, notwithstanding
such limitation: (1) “Reallocated Principal Collections” for the related
Transfer Date shall be calculated as if the full amount of Finance Charge
Collections allocated to the Noteholders during that Monthly Period had been
deposited in the Finance Charge Account and applied on such Transfer Date in
accordance with subsection 5.4(a); and (2) Collections of Finance Charge
Receivables released to Transferor pursuant to such Section 5.1(b)(i) shall be
deemed, for purposes of all calculations under this Indenture Supplement, to
have been retained in the Finance Charge Account and applied to the items
specified in subsections 5.4(a) to which such amounts would have been applied
(and in the priority in which they would have been applied) had such amounts
been available in the Finance Charge Account on such Transfer Date. To avoid
doubt, the calculations referred to in the preceding clause (2) include the
calculations required by clause (b) of the definition of Collateral Amount and
by the definition of Portfolio Yield.

(ii) Allocations of Principal Collections. The Servicer shall allocate to the
Series 2009-VFN Noteholders the following amounts as set forth below:

(x) Allocations During the Revolving Period.

(1) During the Revolving Period an amount equal to the product of the Allocation
Percentage and the aggregate amount of Principal Collections processed on such
Date of Processing, shall be allocated to the Series 2009-VFN Noteholders and
first, if an Optional Amortization Notice has been given or any other Principal
Sharing Series is outstanding and in its accumulation period or amortization
period, retained in the Principal Account for application, to the extent
necessary, as Optional Amortization and as Shared Principal Collections for
other Principal Sharing Series on the related Distribution Date, second
deposited in the Excess Funding Account to the extent necessary so that the
Transferor Amount is not less than the Specified Transferor Amount and third
paid to the holders of the Transferor Interest.

 

22



--------------------------------------------------------------------------------

(2) With respect to each Monthly Period falling in the Revolving Period, to the
extent that Collections of Principal Receivables allocated to the Series
2009-VFN Noteholders pursuant to this clause 5.1(b)(ii) are paid to Transferor,
Transferor shall make an amount equal to the Reallocated Principal Collections
for the related Transfer Date available on that Transfer Date for application in
accordance with Section 5.6.

(y) Allocations During the Controlled Amortization Period. During the Controlled
Amortization Period an amount equal to the product of the Allocation Percentage
and the aggregate amount of Principal Collections processed on such Date of
Processing (the product for any such date is hereinafter referred to as a
“Percentage Allocation”) shall be allocated to the Series 2009-VFN Noteholders
and transferred to the Principal Account until applied as provided herein;
provided, however, that if the sum of such Percentage Allocation and all
preceding Percentage Allocations with respect to the same Monthly Period exceeds
the Controlled Payment Amount during the Controlled Amortization Period for the
related Distribution Date, then such excess shall not be treated as a Percentage
Allocation and shall be first, if any other Principal Sharing Series is
outstanding and in its accumulation period or amortization period, retained in
the Principal Account for application, to the extent necessary, as Shared
Principal Collections to other Principal Sharing Series on the related
Distribution Date, second deposited in the Excess Funding Account to the extent
necessary so that the Transferor Amount is not less than the Specified
Transferor Amount and third paid to the holders of the Transferor Interest.

(z) Allocations During the Early Amortization Period. During the Early
Amortization Period, an amount equal to the product of the Allocation Percentage
and the aggregate amount of Principal Collections processed on such Date of
Processing shall be allocated to the 2009-VFN Noteholders and transferred to the
Principal Account until applied as provided herein; provided, however, that
after the date on which an amount of such Principal Collections equal to the
Note Principal Balance has been deposited into the Principal Account such amount
shall be first, if any other Principal Sharing Series is outstanding and in its
accumulation period or amortization period, retained in the Principal Account
for application, to the extent necessary, as Shared Principal Collections to
other Principal Sharing Series on the related Distribution Date, second
deposited in the Excess Funding Account to the extent necessary so that the
Transferor Amount is not less than the Specified Transferor Amount and third
paid to the holders of the Transferor Interest.

(c) During any period when Servicer is permitted by Section 4.3 of the Pooling
and Servicing Agreement or Section 8.4 of the Indenture to make a single monthly
deposit to the Collection Account, amounts allocated to the Noteholders pursuant
to Sections 5.1(a) and (b) with respect to any Monthly Period need not be
deposited into the Collection Account or any Series Account prior to the related
Transfer Date, and, when so deposited, (x) may be deposited net of any amounts
required to be distributed to Transferor and, if WFN is Servicer, Servicer, and
(y) shall be deposited into the Finance Charge Account (in the case of
Collections of Finance Charge Receivables) and the Principal Account (in the
case of Collections of Principal Receivables (not including any Shared Principal
Collections allocated to Series 2009-VFN pursuant to Section 4.15 of the Pooling
and Servicing Agreement or Section 8.5 of the Indenture)).

 

23



--------------------------------------------------------------------------------

(d) On any date, Servicer may withdraw from the Collection Account or any Series
Account any amounts inadvertently deposited in such account that should have not
been so deposited.

Section 5.2 Determination of Monthly Interest.

(a) Pursuant to the Class A Note Purchase Agreement, certain Class A Ownership
Tranches may from time to time be divided into one or more subdivisions (each,
as further specified in the Class A Note Purchase Agreement, a “Class A Funding
Tranche”) which will accrue interest on different bases. For Class A Funding
Tranches that accrue interest by reference to a commercial paper rate or LIBOR,
a specified period (each, a “Class A Fixed Period”) will be designated in the
Class A Note Purchase Agreement during which that Class A Funding Tranche may
accrue interest at a fixed rate. The amount of monthly interest (“Class A
Monthly Interest”) distributable from the Distribution Account with respect to
the Class A Notes on any Distribution Date shall be an amount equal to the
aggregate amount of interest that accrued over that Distribution Period on each
Class A Funding Tranche (plus the aggregate amount of interest that accrued over
any prior Distribution Period on any Class A Funding Tranche and has not yet
been paid, plus additional interest (to the extent permitted by law) on such
overdue amounts at the weighted average interest rate applicable to the related
Class A Ownership Tranche during that Distribution Period, and minus any
overpayment of interest on the prior Distribution Date as a result of the
estimation referred to below), all as determined by Servicer on the related
Determination Date. For purposes of such determination, Servicer shall rely upon
information provided by the various Administrative Agents pursuant to the
Class A Note Purchase Agreement including estimates of the interest to accrue on
any Class A Funding Tranche through the related Distribution Date. The interest
accrued on any Class A Ownership Tranche (or related Class A Funding Tranche)
for any Distribution Period shall be determined using the applicable Class A
Tranche Rate and shall equal the product of (x) the Weighted Average Class A
Principal Balance for that Class A Ownership Tranche (or Class A Funding
Tranche), (y) the applicable Class A Tranche Rate and (z) the applicable Day
Count Fraction.

(b) Pursuant to the Class M Note Purchase Agreement, certain Class M Ownership
Tranches may from time to time be divided into one or more subdivisions (each,
as further specified in the Class M Note Purchase Agreement, a “Class M Funding
Tranche”) which will accrue interest on different bases. For Class M Funding
Tranches that accrue interest by reference to a commercial paper rate or LIBOR,
a specified period (each, a “Class M Fixed Period”) will be designated in the
Class M Note Purchase Agreement during which that Class M Funding Tranche may
accrue interest at a fixed rate. The amount of monthly interest (“Class M
Monthly Interest”) distributable from the Distribution Account with respect to
the Class M Notes on any Distribution Date shall be an amount equal to the
aggregate amount of interest that accrued over that Distribution Period on each
Class M Funding Tranche (plus the aggregate amount of interest that accrued over
any prior Distribution Period on any Class M Funding Tranche and has not yet
been paid, plus additional interest (to the extent permitted by law) on such
overdue amounts at the weighted average interest rate applicable to the related
Class M Ownership Tranche during that Distribution Period, and minus any
overpayment of interest on the prior Distribution Date as a result of the
estimation referred to below), all as determined by Servicer on the related
Determination Date. For purposes of such determination, Servicer shall rely upon
information provided by the various Administrative Agents pursuant to the
Class M Note Purchase Agreement including estimates of the interest to accrue on
any Class M Funding Tranche through the related Distribution Date. The interest
accrued on any Class M Ownership Tranche (or related Class M Funding Tranche)
for any Distribution Period shall be determined using the applicable Class M
Tranche Rate and shall equal the product of (x) the Weighted Average Class M
Principal Balance for that Class M Ownership Tranche (or Class M Funding
Tranche), (y) the applicable Class M Tranche Rate and (z) the applicable Day
Count Fraction.

 

24



--------------------------------------------------------------------------------

(c) The amount of monthly interest (“Class B Monthly Interest”) distributable
from the Distribution Account with respect to the Class B Notes on any
Distribution Date shall be an amount equal to the product of (i) (A) a fraction,
the numerator of which is the actual number of days in the related Distribution
Period and the denominator of which is 360, times (B) the Class B Note Interest
Rate in effect with respect to the related Distribution Period and (ii) the
average Class B Principal Balance outstanding during the preceding Monthly
Period.

On the Determination Date preceding each Distribution Date, the Servicer shall
determine the excess, if any (the “Class B Deficiency Amount”), of (x) the
aggregate amount accrued pursuant to this subsection 5.2(c) as of the prior
Distribution Date over (y) the amount of funds actually transferred from the
Distribution Account for payment of such amount. If the Class B Deficiency
Amount for any Distribution Date is greater than zero, on each subsequent
Distribution Date until such Class B Deficiency Amount is fully paid, an
additional amount (“Class B Additional Interest”) equal to the product of
(i) (A) a fraction, the numerator of which is the actual number of days in the
related Distribution Period and the denominator of which is 360, times (B) the
Class B Note Interest Rate in effect with respect to the related Distribution
Period and (ii) such Class B Deficiency Amount (or the portion thereof which has
not been paid to the Class B Noteholders) shall be payable as provided herein
with respect to the Class B Notes. Notwithstanding anything to the contrary
herein, Class B Additional Interest shall be payable or distributed to the
Class B Noteholders only to the extent permitted by applicable law.

(d) In addition to Class A Monthly Interest, each Class A Noteholder (i) shall
receive a monthly commitment fee (a “Class A Non-Use Fee”) with respect to each
Distribution Period (or portion thereof) falling in the Revolving Period
accruing at the Class A Non-Use Fee Rate based on its portion of the excess of
the average Class A Maximum Principal Balance over the average Class A Principal
Balance for such period and (ii) shall be entitled to receive certain other
amounts identified as Class A Additional Amounts (such amounts, including
Class A Breakage Payments, being “Class A Additional Amounts”) in the Class A
Note Purchase Agreement. The Class A Non-Use Fee shall accrue based upon the
number of days in the related Distribution Period (or the portion thereof
falling in the Revolving Period) and a year of 365 or 366 days, as applicable.
Class A Additional Amounts payable on any Distribution Date shall, so long as
they equal less than 0.50% of the Weighted Average Collateral Amount over the
related Distribution Period, constitute “Class A Rated Additional Amounts.” Any
Class A Additional Amounts payable on any Distribution Date in excess of the
foregoing limitation shall constitute “Class A Unrated Additional Amounts.”

 

25



--------------------------------------------------------------------------------

(e) If any distribution of principal is made with respect to any Class A Funding
Tranche with a Fixed Period and a fixed interest rate other than on the last day
of that Fixed Period, or if the Class A Funded Amount of any Class A Ownership
Tranche is reduced by an Optional Amortization Amount in an amount greater than
the amount (if any) specified in the Class A Note Purchase Agreement with
respect to that Class A Ownership Tranche without the applicable number (as
specified in the Class A Note Purchase Agreement) of Business Days’ prior notice
to the affected Holder, and in either case (i) the interest paid by the Class A
Holder holding that Class A Funding Tranche to providers of funds to it to fund
that Class A Funding Tranche exceeds (ii) returns earned by that Class A Holder
through the last day of that Fixed Period by redeployment of such funds in
highly rated short-term money market instruments, then, upon written notice
(which notice shall be signed by an officer of that Class A Holder with
knowledge of and responsibility for such matters and shall set forth in
reasonable detail the basis for requesting the amounts) from such Class A Holder
to Servicer, such Class A Holder shall be entitled to receive additional amounts
in the amount of such excess (each, a “Class A Breakage Payment”) on the
Distribution Date on or after the date such distribution of principal is made
with respect to that Funding Tranche, so long as such written notice is received
not later than noon, New York City time, on the Transfer Date related to such
Distribution Date. For purposes of calculations under this paragraph, any
payment received by a Class A Holder later than noon, New York City time, on any
day shall be deemed to have been received on the next day.

(f) In addition to Class M Monthly Interest, each Class M Noteholder (i) shall
receive a monthly commitment fee (a “Class M Non-Use Fee”) with respect to each
Distribution Period (or portion thereof) falling in the Revolving Period
accruing at the Class M Non-Use Fee Rate based on its portion of the excess of
the average Class M Maximum Principal Balance over the average Class M Principal
Balance for such period and (ii) shall be entitled to receive certain other
amounts identified as Class M Additional Amounts (such amounts, including
Class M Breakage Payments, being “Class M Additional Amounts”) in the Class M
Note Purchase Agreement. The Class M Non-Use Fee shall accrue based upon the
number of days in the related Distribution Period (or the portion thereof
falling in the Revolving Period) and a year of 365 or 366 days, as applicable.
Class M Additional Amounts payable on any Distribution Date shall, so long as
they equal less than 0.50% of the Weighted Average Collateral Amount over the
related Distribution Period, constitute “Class M Rated Additional Amounts.” Any
Class M Additional Amounts payable on any Distribution Date in excess of the
foregoing limitation shall constitute “Class M Unrated Additional Amounts.”

(g) If any distribution of principal is made with respect to any Class M Funding
Tranche with a Fixed Period and a fixed interest rate other than on the last day
of that Fixed Period, or if the Class M Funded Amount of any Class M Ownership
Tranche is reduced by an Optional Amortization Amount in an amount greater than
the amount (if any) specified in the Class M Note Purchase Agreement with
respect to that Class M Ownership Tranche without the applicable number (as
specified in the Class M Note Purchase Agreement) of Business Days’ prior notice
to the affected Holder, and in either case (i) the interest paid by the Class M
Holder holding that Class M Funding Tranche to providers of funds to it to fund
that Class M Funding Tranche exceeds (ii) returns earned by that Class M Holder
through the last day of that Fixed Period by redeployment of such funds in
highly rated short-term money market instruments, then, upon written notice
(which notice shall be signed by an officer of that Class M Holder with
knowledge of and responsibility for such matters and shall set forth in
reasonable detail the basis for requesting the amounts) from such Class M Holder
to Servicer, such Class M Holder shall be entitled to receive additional amounts
in the amount of such excess (each, a “Class M Breakage Payment”) on the
Distribution Date on or after the date such distribution of principal is made
with respect to that Funding Tranche, so long as such written notice is received
not later than noon, New York City time, on the Transfer Date related to such
Distribution Date. For purposes of calculations under this paragraph, any
payment received by a Class M Holder later than noon, New York City time, on any
day shall be deemed to have been received on the next day.

 

26



--------------------------------------------------------------------------------

Section 5.3 Determination of Class A Monthly Principal, Class M Monthly
Principal and Class B Monthly Principal.

(a) The amount of monthly principal (the “Class A Monthly Principal”) to be
transferred from the Principal Account with respect to the Class A Notes (i) on
each Transfer Date, beginning with the Transfer Date in the Monthly Period
following the Monthly Period in which the Controlled Amortization Period begins
(unless an Early Amortization Period shall have commenced prior to the end of
the Monthly Period immediately preceding such Transfer Date), shall be equal to
the least of (w) the Class A Pro Rata Percentage of the Available Principal
Collections on deposit in the Principal Account with respect to such Transfer
Date, (x) the Class A Pro Rata Percentage of the Controlled Payment Amount for
such Transfer Date, (y) the Collateral Amount (after taking into account any
adjustments to be made on such Transfer Date and the related Distribution Date
pursuant to Sections 5.5 and 5.6), and (z) the Class A Principal Balance, and
(ii) on each Transfer Date, beginning with the Transfer Date in the Monthly
Period following the Monthly Period in which the Early Amortization Period
begins, shall be equal to the least of (x) the Available Principal Collections
on deposit in the Principal Account with respect to such Transfer Date, (y) the
Collateral Amount (after taking into account any adjustments to be made on such
Transfer Date and the related Distribution Date pursuant to Sections 5.5 and
5.6), and (z) the Class A Principal Balance.

(b) The amount of monthly principal (the “Class M Monthly Principal”) to be
transferred from the Principal Account with respect to the Class M Notes (i) on
each Transfer Date, beginning with the Transfer Date in the Monthly Period
following the Monthly Period in which the Controlled Amortization Period begins
(unless an Early Amortization Period shall have commenced prior to the end of
the Monthly Period immediately preceding such Transfer Date), shall be equal to
the least of (w) the Class M Pro Rata Percentage of the Available Principal
Collections on deposit in the Principal Account with respect to such Transfer
Date, (x) the Class M Pro Rata Percentage of the Controlled Payment Amount for
such Transfer Date, (y) the Collateral Amount (after taking into account any
adjustments to be made on such Transfer Date and the related Distribution Date
pursuant to Sections 5.5 and 5.6 and the payment of Class A Monthly Principal),
and (z) the Class M Principal Balance, and (ii) on each Transfer Date, beginning
with the Transfer Date in the Monthly Period following the Monthly Period in
which the Early Amortization Period begins, shall be equal to the least of
(x) the excess of the Available Principal Collections on deposit in the
Principal Account with respect to such Transfer Date, over the portion of such
Available Principal Collections applied to Class A Monthly Principal on such
Transfer Date, (y) the Collateral Amount (after taking into account any
adjustments to be made on such Transfer Date and the related Distribution Date
pursuant to Sections 5.5 and 5.6 and the payment of Class A Monthly Principal),
and (z) the Class M Principal Balance.

 

27



--------------------------------------------------------------------------------

(c) The amount of monthly principal (the “Class B Monthly Principal”) to be
transferred from the Principal Account with respect to the Class B Notes (i) on
each Transfer Date beginning with the Transfer Date in the Monthly Period
following the Monthly Period in which the Controlled Amortization Period begins
(unless an Early Amortization Period shall have commenced prior to the end of
the Monthly Period immediately preceding such Transfer Date), shall be equal to
the least of (w) the Class B Pro Rata Percentage of the Available Principal
Collections on deposit in the Principal Account with respect to such Transfer
Date, (x) the Class B Pro Rata Percentage of the Controlled Payment Amount for
such Transfer Date, (y) the Collateral Amount (after taking into account any
adjustments to be made on such Transfer Date and the related Distribution Date
pursuant to Sections 5.5 and 5.6 and the payment of Class A Monthly Principal
and Class M Monthly Principal), and (z) the Class B Principal Balance, and
(ii) on each Transfer Date, beginning with the Transfer Date in the Monthly
Period following the Monthly Period in which the Early Amortization Period
begins, shall be equal to the least of (x) the excess of the Available Principal
Collections on deposit in the Principal Account with respect to such Transfer
Date, over the portion of such Available Principal Collections applied to
Class A Monthly Principal and Class M Monthly Principal on such Transfer Date,
(y) the Collateral Amount (after taking into account any adjustments to be made
on such Transfer Date and the related Distribution Date pursuant to Sections 5.5
and 5.6 and the payment of the Class A Monthly Principal and Class M Monthly
Principal), and (z) the Class B Principal Balance.

Section 5.4 Application of Available Finance Charge Collections and Available
Principal Collections. On or before each Transfer Date, the Servicer shall
instruct the Indenture Trustee in writing (which writing shall be substantially
in the form of Exhibit B) to withdraw and the Indenture Trustee, acting in
accordance with such instructions, shall withdraw on such Transfer Date or
related Distribution Date, as applicable, to the extent of available funds, the
amount required to be withdrawn from the Finance Charge Account, the Principal
Account, the Principal Funding Account and the Distribution Account as follows:

(a) On each Transfer Date, an amount equal to the Available Finance Charge
Collections with respect to the related Distribution Date will be distributed or
deposited in the following priority:

(i) an amount equal to the unpaid Class A Monthly Interest for such Distribution
Date shall be deposited by Servicer or the Indenture Trustee into the
Distribution Account for distribution to the Class A Noteholders in accordance
with Section 6.2;

(ii) an amount equal to the unpaid Class A Non-Use Fee, if any, not paid by the
Transferor pursuant to the Class A Note Purchase Agreement for the related
Distribution Period plus any Class A Non-Use Fee due but not paid to the Class A
Noteholders on any prior Distribution Date shall be deposited by Servicer or the
Indenture Trustee into the Distribution Account for distribution to the Class A
Noteholders in accordance with Section 6.2;

 

28



--------------------------------------------------------------------------------

(iii) an amount equal to the Class A Rated Additional Amounts, if any, for the
related Distribution Period plus any Class A Rated Additional Amounts due but
not paid to the Class A Noteholders on any prior Distribution Date shall be
deposited by Servicer or the Indenture Trustee into the Distribution Account for
distribution to the Class A Noteholders in accordance with Section 6.2;

(iv) an amount equal to the Noteholder Servicing Fee for such Transfer Date,
plus the amount of any Noteholder Servicing Fee previously due but not
distributed to the Servicer on a prior Transfer Date, shall be distributed to
the Servicer;

(v) an amount equal to the unpaid Class M Monthly Interest for such Distribution
Date shall be deposited by the Servicer or Indenture Trustee into the
Distribution Account for distribution to the Class M Noteholders in accordance
with Section 6.2;

(vi) an amount equal to the unpaid Class M Non-Use Fee, if any, not paid by the
Transferor pursuant to the Class M Note Purchase Agreement for the related
Distribution Period plus any Class M Non-Use Fee due but not paid to the Class M
Noteholders on any prior Distribution Date shall be deposited by Servicer or the
Indenture Trustee into the Distribution Account for distribution to the Class M
Noteholders in accordance with Section 6.2;

(vii) an amount equal to the Class M Rated Additional Amounts, if any, for the
related Distribution Period plus any Class M Rated Additional Amounts due but
not paid to the Class M Noteholders on any prior Distribution Date shall be
deposited by Servicer or the Indenture Trustee into the Distribution Account for
distribution to the Class M Noteholders in accordance with Section 6.2;

(viii) an amount equal to Class B Monthly Interest for such Distribution Date,
plus any Class B Deficiency Amount, plus the amount of any Class B Additional
Interest for such Distribution Date, plus the amount of any Class B Additional
Interest previously due but not distributed to Class B Noteholders on a prior
Distribution Date shall be deposited by the Servicer or Indenture Trustee into
the Distribution Account;

(ix) an amount equal to the Aggregate Investor Default Amount and any Investor
Uncovered Dilution Amount for such Distribution Date shall be treated as a
portion of Available Principal Collections for such Distribution Date and,
during the Controlled Amortization Period or the Early Amortization Period,
deposited into the Principal Account on the related Transfer Date;

(x) an amount equal to the sum of the aggregate amount of Investor Charge-Offs
and the amount of Reallocated Principal Collections which have not been
previously reimbursed pursuant to this clause (x) shall be treated as a portion
of Available Principal Collections for such Distribution Date;

 

29



--------------------------------------------------------------------------------

(xi) an amount equal to the excess, if any, of the Required Cash Collateral
Amount over the Available Cash Collateral Amount shall be deposited into the
Cash Collateral Account;

(xii) an amount equal to the amounts required to be deposited in the Spread
Account pursuant to subsection 5.11(f) shall be deposited into the Spread
Account as provided in subsection 5.11(f);

(xiii) an amount equal to the aggregate Class A Unrated Additional Amounts will
be paid to the Class A Noteholders; and, in the event of any shortfall in the
amount of Available Finance Charge Collections available for distribution in
respect of Class A Unrated Additional Amounts, (x) the Available Finance Charge
Collections shall be allocated ratably to each Class A Ownership Tranche in
accordance with its Class A Principal Balance and (y) any Available Finance
Charge Collections allocated pursuant to clause (x) to any Class A Ownership
Tranche in excess of its Class A Unrated Additional Amounts shall be reallocated
to each Class A Ownership Tranche that has a remaining shortfall in the
Available Finance Charge Collections allocated to it pursuant to clause (xii) in
order to cover its Class A Unrated Additional Amounts, which reallocation shall
be made ratably in accordance with the portion of the Principal Balances of all
remaining Class A Ownership Tranches represented by the Principal Balance of
such remaining Class A Ownership Tranche;

(xiv) an amount equal to the aggregate Class M Unrated Additional Amounts will
be paid to the Class M Noteholders; and, in the event of any shortfall in the
amount of Available Finance Charge Collections available for distribution in
respect of Class M Unrated Additional Amounts, (x) the Available Finance Charge
Collections shall be allocated ratably to each Class M Ownership Tranche in
accordance with its Class M Principal Balance and (y) any Available Finance
Charge Collections allocated pursuant to clause (x) to any Class M Ownership
Tranche in excess of its Class M Unrated Additional Amounts shall be reallocated
to each Class M Ownership Tranche that has a remaining shortfall in the
Available Finance Charge Collections allocated to it pursuant to clause (xii) in
order to cover its Class M Unrated Additional Amounts, which reallocation shall
be made ratably in accordance with the portion of the Principal Balances of all
remaining Class M Ownership Tranches represented by the Principal Balance of
such remaining Class M Ownership Tranche;

(xv) an amount equal to any payments owed to any Class B Noteholders or any
other Person pursuant to any Class B Note Purchase Agreement shall be paid to
such Class B Noteholder or other person; and

(xvi) the balance, if any, will constitute a portion of Excess Finance Charge
Collections for such Distribution Date.

(b) During the Revolving Period, an amount equal to the Available Principal
Collections for the related Monthly Period will be treated as Shared Principal
Collections and applied in accordance with Section 8.5 of the Indenture.

 

30



--------------------------------------------------------------------------------

(c) On each Transfer Date with respect to the Controlled Amortization Period or
the Early Amortization Period, an amount equal to the Available Principal
Collections for the related Monthly Period shall be distributed or deposited in
the following order of priority:

(i) an amount equal to the Class A Monthly Principal for such Transfer Date
shall be deposited into the Distribution Account on such Transfer Date and on
each subsequent Transfer Date for payment to the Class A Noteholders on the
related Distribution Date until the Class A Principal Balance has been paid in
full;

(ii) an amount equal to the Class M Monthly Principal, if any, shall be
deposited into the Distribution Account on such Transfer Date and on each
subsequent Transfer Date for payment to the Class M Noteholders on the related
Distribution Date until the Class M Principal Balance has been paid in full;

(iii) an amount equal to the Class B Monthly Principal, if any, shall be
deposited into the Distribution Account on such Transfer Date and on each
subsequent Transfer Date for payment to the Class B Noteholders on the related
Distribution Date until the Class B Principal Balance has been paid in full; and

(iv) the balance shall be treated as Shared Principal Collections and applied in
accordance with Section 8.5 of the Indenture.

(d) On each Distribution Date, the Indenture Trustee shall pay in accordance
with Section 6.2 to the Class A Noteholders from the Distribution Account, the
amount deposited into the Distribution Account pursuant to clauses 5.4(a)(i)
through (iii) and (xiii) on the preceding Transfer Date, to the Class M
Noteholders from the Distribution Account, the amount deposited into the
Distribution Account pursuant to clauses 5.4(a)(v) through (vii) and (xiv) and
to the Class B Noteholders from the Distribution Account, the amount deposited
into the Distribution Account pursuant to clauses 5.4(a)(viii) and (xv).

Section 5.5 Investor Charge-Offs. On each Determination Date, the Servicer shall
calculate the Aggregate Investor Default Amount and any Investor Uncovered
Dilution Amount for the related Distribution Date. If, on any Distribution Date,
the sum of the Aggregate Investor Default Amount and any Investor Uncovered
Dilution Amount for such Distribution Date exceeds the sum of the amount of
Available Finance Charge Collections and the amount withdrawn from the Cash
Collateral Account allocated with respect thereto pursuant to 5.10(c) with
respect to such Distribution Date, the Collateral Amount will be reduced (but
not below zero) by the amount of such excess (such reduction, an “Investor
Charge-Off”).

Section 5.6 Reallocated Principal Collections. On each Transfer Date, the
Servicer shall apply, or shall instruct the Indenture Trustee in writing to
apply, Reallocated Principal Collections with respect to that Transfer Date, to
fund any deficiency pursuant to and in the priority set forth in clauses
5.4(a)(i) through (vii) after giving effect to any withdrawal from the Cash
Collateral Account or the Spread Account to cover such payments. On each
Transfer Date, the Collateral Amount shall be reduced by the amount of
Reallocated Principal Collections for such Transfer Date.

 

31



--------------------------------------------------------------------------------

Section 5.7 Excess Finance Charge Collections. Series 2009-VFN shall be an
Excess Allocation Series with respect to Group One only. For this purpose, each
outstanding series of certificates issued by World Financial Network Master
Trust (other than series represented by the Collateral Certificate) shall be
deemed to be a Series in Group One. Subject to Section 8.6 of the Indenture,
Excess Finance Charge Collections with respect to the Excess Allocation Series
in Group One for any Transfer Date will be allocated to Series 2009-VFN in an
amount equal to the product of (x) the aggregate amount of Excess Finance Charge
Collections with respect to all the Excess Allocation Series in Group One for
such Distribution Date and (y) a fraction, the numerator of which is the Finance
Charge Shortfall for Series 2009-VFN for such Distribution Date and the
denominator of which is the aggregate amount of Finance Charge Shortfalls for
all the Excess Allocation Series in Group One for such Distribution Date. The
“Finance Charge Shortfall” for Series 2009-VFN for any Distribution Date will be
equal to the excess, if any, of (a) the full amount required to be paid, without
duplication, pursuant to clauses 5.4(a)(i) through (x) on such Distribution Date
over (b) the Available Finance Charge Collections with respect to such
Distribution Date (excluding any portion thereof attributable to Excess Finance
Charge Collections).

Section 5.8 Shared Principal Collections. Subject to Section 4.4 of the Pooling
and Servicing Agreement and Section 8.5 of the Indenture, Shared Principal
Collections allocable to Series 2009-VFN on any Transfer Date will be equal to
the product of (x) the aggregate amount of Shared Principal Collections with
respect to all Principal Sharing Series for such Transfer Date and (y) a
fraction, the numerator of which is the Principal Shortfall for Series 2009-VFN
for such Transfer Date and the denominator of which is the aggregate amount of
Principal Shortfalls for all the Series which are Principal Sharing Series for
such Transfer Date. For this purpose, each outstanding series of certificates
issued by World Financial Network Master Trust (other than series represented by
the Collateral Certificate) shall be deemed to be a Principal Sharing Series.
The “Principal Shortfall” for Series 2009-VFN for any Transfer Date shall equal,
the excess, if any, of the sum of any Optional Amortization Amounts, Class A
Monthly Principal, Class M Monthly Principal and Class B Monthly Principal with
respect to such Transfer Date over the amount of Available Principal Collections
for such Transfer Date (excluding any portion thereof attributable to Shared
Principal Collections).

Section 5.9 Certain Series Accounts.

(a) The Indenture Trustee shall establish and maintain with an Eligible
Institution, which may be the Indenture Trustee in the name of the Trust, on
behalf of the Trust, for the benefit of the Noteholders, three segregated trust
accounts with such Eligible Institution (the “Finance Charge Account”, the
“Principal Account” and the “Distribution Account”), bearing a designation
clearly indicating that the funds deposited therein are held for the benefit of
the Series 2009-VFN Noteholders. The Indenture Trustee shall possess all right,
title and interest in all funds on deposit from time to time in the Finance
Charge Account, the Principal Account and the Distribution Account and in all
proceeds thereof. The Finance Charge Account, the Principal Account and the
Distribution Account shall be under the sole dominion and control of the
Indenture Trustee for the benefit of the Series 2009-VFN Noteholders. If at any
time the institution holding the Finance Charge Account, the Principal Account
and the Distribution Account ceases to be an Eligible Institution, the
Transferor shall notify the Indenture Trustee in writing, and the Indenture
Trustee upon being notified (or the Servicer on its behalf) shall, within ten
(10) Business Days, establish a new Finance Charge Account, a new Principal
Account, a new Principal Accumulation Account and a new Distribution Account
meeting the conditions specified above with an Eligible Institution, and shall
transfer any cash or any investments to such new Finance Charge Account, new
Principal Account, new Principal Accumulation Account and new Distribution
Account. The Indenture Trustee, at the written direction of the Servicer, shall
make withdrawals from the Finance Charge Account, the Principal Account and the
Distribution Account from time to time, in the amounts and for the purposes set
forth in this Indenture Supplement. Indenture Trustee at all times shall
maintain accurate records reflecting each transaction in the Finance Charge
Account, the Principal Account and the Distribution Account.

 

32



--------------------------------------------------------------------------------

(b) Funds on deposit in the Finance Charge Account, the Principal Account and
the Distribution Account, from time to time shall be invested and reinvested at
the direction of the Servicer by the Indenture Trustee in Eligible Investments
that will mature so that such funds will be available for withdrawal on or prior
to the following Transfer Date.

The Indenture Trustee shall hold such of the Eligible Investments as consists of
instruments, deposit accounts, negotiable documents, money, goods, letters of
credit, and advices of credit in the State of New York and/or Illinois. The
Indenture Trustee shall hold such of the Eligible Investments as constitutes
investment property through a securities intermediary, which securities
intermediary shall agree with the Indenture Trustee that (a) such investment
property shall at all times be credited to a securities account of the Indenture
Trustee, (b) such securities intermediary shall treat the Indenture Trustee as
entitled to exercise the rights that comprise each financial asset credited to
such securities account, (c) all property credited to such securities account
shall be treated as a financial asset, (d) such securities intermediary shall
comply with entitlement orders originated by the Indenture Trustee without the
further consent of any other person or entity, (e) such securities intermediary
will not agree with any person or entity other than the Indenture Trustee to
comply with entitlement orders originated by such other person or entity,
(f) such securities accounts and the property credited thereto shall not be
subject to any lien, security interest or right of set-off in favor of such
securities intermediary or anyone claiming through it (other than the Indenture
Trustee), and (g) such agreement shall be governed by the laws of the State of
New York. Terms used in the preceding sentence that are defined in the New York
UCC and not otherwise defined herein shall have the meaning set forth in the New
York UCC.

Section 5.10 Cash Collateral Account.

(a) The Indenture Trustee shall establish and maintain with an Eligible
Institution, which may be the Indenture Trustee in the name of the Trust, on
behalf of the Trust, for the benefit of the Series 2009-VFN Noteholders, a
segregated trust account (the “Cash Collateral Account”), bearing a designation
clearly indicating that the funds deposited therein are held for the benefit of
the Series 2009-VFN Noteholders. The Indenture Trustee shall possess all right,
title and interest in all funds on deposit from time to time in the Cash
Collateral Account and in all proceeds thereof. The Cash Collateral Account
shall be under the sole dominion and control of the Indenture Trustee for the
benefit of the Series 2009-VFN Noteholders. If at any time the institution
holding the Cash Collateral Account ceases to be an Eligible Institution, the
Transferor shall notify the Indenture Trustee, and the Indenture Trustee upon
being notified (or the Servicer on its behalf) shall, within ten (10) Business
Days, establish a new Cash Collateral Account meeting the conditions specified
above with an Eligible Institution, and shall transfer any cash or any
investments to such new Cash Collateral Account.

 

33



--------------------------------------------------------------------------------

(b) Funds on deposit in the Cash Collateral Account shall be invested at the
written direction of the Servicer by the Indenture Trustee in Eligible
Investments. Funds on deposit in the Cash Collateral Account on any Transfer
Date, after giving effect to any withdrawals from the Cash Collateral Account on
such Transfer Date, shall be invested in such investments that will mature so
that such funds will be available for withdrawal on or prior to the following
Transfer Date.

The Indenture Trustee shall hold such of the Eligible Investments as consists of
instruments, deposit accounts, negotiable documents, money, goods, letters of
credit, and advices of credit in the State of New York. The Indenture Trustee
shall hold such of the Eligible Investments as constitutes investment property
through a securities intermediary, which securities intermediary shall agree
with the Indenture Trustee that (a) such investment property shall at all times
be credited to a securities account of the Indenture Trustee, (b) such
securities intermediary shall treat the Indenture Trustee as entitled to
exercise the rights that comprise each financial asset credited to such
securities account, (c) all property credited to such securities account shall
be treated as a financial asset, (d) such securities intermediary shall comply
with entitlement orders originated by the Indenture Trustee without the further
consent of any other person or entity, (e) such securities intermediary will not
agree with any person or entity other than the Indenture Trustee to comply with
entitlement orders originated by such other person or entity, (f) such
securities accounts and the property credited thereto shall not be subject to
any lien, security interest, or right of set-off in favor of such securities
intermediary or anyone claiming through it (other than the Indenture Trustee),
and (g) such agreement shall be governed by the laws of the State of New York.
Terms used in the preceding sentence that are defined in the New York UCC and
not otherwise defined herein shall have the meaning set forth in the New York
UCC.

On each Transfer Date, all interest and earnings (net of losses and investment
expenses) accrued since the preceding Transfer Date on funds on deposit in the
Cash Collateral Account shall be retained in the Cash Collateral Account (to the
extent that the Available Cash Collateral Account Amount is less than the
Required Cash Collateral Account Amount) and the balance, if any, shall be
deposited into the Finance Charge Account and included in Available Finance
Charge Collections for such Transfer Date. For purposes of determining the
availability of funds or the balance in the Cash Collateral Account for any
reason under this Indenture Supplement, except as otherwise provided in the
preceding sentence, interest and earnings on such funds shall be deemed not to
be available or on deposit.

(c) On each Determination Date, Servicer shall calculate the amount (the
“Required Draw Amount”) by which the sum of the amounts required to be
distributed pursuant to clauses 5.4(a)(i) through (ix) with respect to the
related Transfer Date exceeds the amount of Available Finance Charge Collections
with respect to the related Monthly Period. If the Required Draw Amount for any
Transfer Date is greater than zero, Servicer shall give written notice to the
Indenture Trustee of such positive Required Draw Amount on the related
Determination Date. On the related Transfer Date, the Required Draw Amount, if
any, up to the Available Cash Collateral Amount, shall be withdrawn from the
Cash Collateral Account and distributed to fund any deficiency pursuant to
clauses 5.4(a)(i) through (ix) (in the order of priority set forth in
subsection 5.4(a)).

 

34



--------------------------------------------------------------------------------

(d) On the Amendment Date, the Indenture Trustee shall withdraw an amount equal
to $1,676,959 from the Cash Collateral Account and shall distribute such amount
to the Transferor in accordance with written direction of the Servicer. If,
after giving effect to all deposits to and withdrawals from the Cash Collateral
Account with respect to any Transfer Date, the amount on deposit in the Cash
Collateral Account exceeds the Required Cash Collateral Amount, the Indenture
Trustee acting in accordance with the instructions of the Servicer, shall
withdraw an amount equal to such excess from the Cash Collateral Account and
(i) deposit such amounts in the Spread Account, to the extent that funds on
deposit in the Spread Account are less than the Required Spread Account Amount
and (ii) distribute such amounts remaining after application pursuant to
subsection 5.10(d) to the Transferor.

Section 5.11 Spread Account.

(a) On or prior to the Closing Date, the Indenture Trustee shall establish and
maintain with an Eligible Institution, which may be the Indenture Trustee in the
name of the Trust, on behalf of the Trust, for the benefit of the Class B
Noteholders and the Transferor, a segregated account (the “Spread Account”),
bearing a designation clearly indicating that the funds deposited therein are
held for the benefit of the Class B Noteholders and the Transferor. Except as
otherwise provided in this Section 5.11, the Indenture Trustee shall possess all
right, title and interest in all funds on deposit from time to time in the
Spread Account and in all proceeds thereof. The Spread Account shall be under
the sole dominion and control of the Indenture Trustee for the benefit of the
Class B Noteholders and the holder of the Transferor Interest. If at any time
the institution holding the Spread Account ceases to be an Eligible Institution,
the Servicer shall notify the Indenture Trustee in writing, and the Indenture
Trustee upon being notified (or the Servicer on its behalf) shall, within ten
(10) Business Days (or such longer period as to which the Rating Agencies may
consent) establish a new Spread Account meeting the conditions specified above
with an Eligible Institution and shall transfer any cash or any investments to
such new Spread Account. The Indenture Trustee, at the written direction of the
Servicer, shall (i) make withdrawals from the Spread Account from time to time
in an amount up to the Available Spread Account Amount at such time, for the
purposes set forth in this Indenture Supplement, and (ii) on each Transfer Date
prior to termination of the Spread Account, make a deposit into the Spread
Account in the amount specified in, and otherwise in accordance with, subsection
5.11(e).

(b) Funds on deposit in the Spread Account shall be invested at the written
direction of the Servicer by the Indenture Trustee in Eligible Investments.
Funds on deposit in the Spread Account on any Transfer Date, after giving effect
to any withdrawals from and deposits to the Spread Account on such Transfer
Date, shall be invested in such investments that will mature so that such funds
will be available for withdrawal on or prior to the following Transfer Date.

The Indenture Trustee shall hold such of the Eligible Investments as consists of
instruments, deposit accounts, negotiable documents, money, goods, letters of
credit, and advices of credit in the State of New York. The Indenture Trustee
shall hold such of the Eligible Investments as constitutes investment property
through a securities intermediary, which securities intermediary shall agree
with the Indenture Trustee that (a) such investment property shall at all times
be credited to a securities account of the Indenture Trustee, (b) such
securities intermediary shall treat the Indenture Trustee as entitled to
exercise the rights that comprise each financial asset credited to such
securities account, (c) all property credited to such securities account shall
be treated as a financial asset, (d) such securities intermediary shall comply
with entitlement orders originated by the Indenture Trustee without the further
consent of any other person or entity, (e) such securities intermediary will not
agree with any person or entity other than the Indenture Trustee to comply with
entitlement orders originated by such other person or entity, (f) such
securities accounts and the property credited thereto shall not be subject to
any lien, security interest, or right of set-off in favor of such securities
intermediary or anyone claiming through it (other than the Indenture Trustee),
and (g) such agreement shall be governed by the laws of the State of New York.
Terms used in the preceding sentence that are defined in the New York UCC and
not otherwise defined herein shall have the meaning set forth in the New York
UCC. Except as permitted by this subsection 5.11(b), the Indenture Trustee shall
not hold Eligible Investments through an agent or a nominee.

 

35



--------------------------------------------------------------------------------

On each Transfer Date (but subject to subsection 5.11(c)), the Investment
Earnings, if any, accrued since the preceding Transfer Date on funds on deposit
in the Spread Account shall be paid to the holders of the Transferor Interest by
the Indenture Trustee upon written direction of the Servicer. For purposes of
determining the availability of funds or the balance in the Spread Account for
any reason under this Indenture Supplement (subject to subsection 5.11(c)), all
Investment Earnings shall be deemed not to be available or on deposit; provided
that after the maturity of the Series 2009-VFN Notes has been accelerated as a
result of an Event of Default, all Investment Earnings shall be added to the
balance on deposit in the Spread Account and treated like the rest of the
Available Spread Account Amount.

(c) If, on any Transfer Date, the aggregate amount of Available Finance Charge
Collections and the amount, if any, withdrawn from the Cash Collateral Account
available for deposit into the Distribution Account pursuant to subsection
5.10(c), is less than the aggregate amount required to be deposited pursuant to
clause 5.4(a)(xii), the Indenture Trustee, at the written direction of the
Servicer, shall withdraw from the Spread Account the amount of such deficiency
up to the Available Spread Account Amount and, if the Available Spread Account
Amount is less than such deficiency, Investment Earnings credited to the Spread
Account, and deposit such amount in the Distribution Account for payment to the
Class B Noteholders in respect of interest on the Class B Notes.

(d) On the earlier of Series Termination Date and the date on which the Note
Principal Balance has been paid in full, after applying any funds on deposit in
the Spread Account as described in subsection 5.11(c), the Indenture Trustee at
the written direction of the Servicer shall withdraw from the Spread Account an
amount equal to the lesser of (i) the Class B Principal Balance (after any
payments to be made pursuant to subsection 5.4(c) on such date) and (ii) the
Available Spread Account Amount and, if the Available Spread Account Amount is
not sufficient to reduce the Class B Principal Balance to zero, Investment
Earnings credited to the Spread Account up to the amount required to reduce the
Class B Principal Balance to zero, and the Indenture Trustee upon the written
direction of the Servicer or the Servicer shall deposit such amounts into the
Collection Account for distribution to the Class B Noteholders in accordance
with subsection 6.2(c).

 

36



--------------------------------------------------------------------------------

(e) On any day following the occurrence of an Event of Default with respect to
Series 2009-VFN and acceleration of the maturity of the Series 2009-VFN Notes
pursuant to Section 5.3 of the Indenture, Servicer shall withdraw from the
Spread Account an amount equal to the Available Spread Account Amount and
Indenture Trustee or Servicer shall deposit such amounts into the Distribution
Account for distribution to the Class B Noteholders, the Class A Noteholders and
the Class M Noteholders, in that order of priority, in accordance with
Section 6.2, to fund any shortfalls in amounts owed to such Noteholders.

(f) If on any Transfer Date, after giving effect to all withdrawals from the
Spread Account, the Available Spread Account Amount is less than the Required
Spread Account Amount then in effect, Available Finance Charge Collections, to
the extent available, shall be deposited into the Spread Account pursuant to
clause 5.4(a)(xii) up to the amount of the Spread Account Deficiency.

(g) If, after giving effect to all deposits to and withdrawals from the Spread
Account with respect to any Transfer Date, the amount on deposit in the Spread
Account exceeds the Required Spread Account Amount, the Indenture Trustee acting
in accordance with the instructions of the Servicer, shall withdraw an amount
equal to such excess from the Spread Account and distribute such amount to the
Transferor. On the date on which the Class B Principal Balance has been paid in
full, after making any payments to the Noteholders required pursuant to
subsections 5.11(c), (d) and (e), the Indenture Trustee, at the written
direction of Servicer, shall withdraw from the Spread Account all amounts then
remaining in the Spread Account and pay such amounts to the holders of the
Transferor Interest.

Section 5.12 Investment Instructions. Any investment instructions required to be
given to the Indenture Trustee pursuant to the terms hereof must be given to the
Indenture Trustee no later than 11:00 a.m., New York City time, on the date such
investment is to be made. In the event the Indenture Trustee receives such
investment instruction later than such time, the Indenture Trustee may, but
shall have no obligation to, make such investment. In the event the Indenture
Trustee is unable to make an investment required in an investment instruction
received by the Indenture Trustee after 11:00 a.m., New York City time, on such
day, such investment shall be made by the Indenture Trustee on the next
succeeding Business Day. In no event shall the Indenture Trustee be liable for
any investment not made pursuant to investment instructions received after 11:00
a.m., New York City time, on the day such investment is requested to be made.

Section 5.13 Determination of LIBOR.

(a) On each LIBOR Determination Date in respect of a Distribution Period, the
Indenture Trustee shall determine LIBOR on the basis of the rate for deposits in
United States dollars for a period of the Designated Maturity which appears on
Reuters Screen 01 as of 11:00 a.m., London time, on such date. If such rate does
not appear on Reuters Screen 01, the rate for that Distribution Period
Determination Date shall be determined on the basis of the rates at which
deposits in United States dollars are offered by the Reference Banks at
approximately 11:00 a.m., London time, on that day to prime banks in the London
interbank market for a period of the Designated Maturity. The Indenture Trustee
shall request the principal London office of each of the Reference Banks to
provide a quotation of its rate. If at least two (2) such quotations are
provided, the rate for that Distribution Period shall be the arithmetic mean of
the quotations. If fewer than two (2) quotations are provided as requested, the
rate for that Distribution Period will be the arithmetic mean of the rates
quoted by major banks in New York City, selected by the Servicer, at
approximately 11:00 a.m., New York City time, on that day for loans in United
States dollars to leading European banks for a period of the Designated
Maturity.

 

37



--------------------------------------------------------------------------------

(b) LIBOR applicable to the then current and the immediately preceding
Distribution Periods may be obtained by telephoning the Indenture Trustee at its
corporate trust office at (312) 827-8500 or such other telephone number as shall
be designated by the Indenture Trustee for such purpose by prior written notice
by the Indenture Trustee to each Series 2009-VFN Noteholder from time to time.

(c) On each LIBOR Determination Date, the Indenture Trustee shall send to the
Servicer by facsimile transmission notification of LIBOR for the following
Distribution Period.

ARTICLE VI.

Delivery of Series 2009-VFN Notes; Distributions; Reports to Series 2009-VFN
Noteholders

Section 6.1 Delivery and Payment for the Series 2009-VFN Notes.

The Issuer shall execute and issue, and the Indenture Trustee shall
authenticate, the Series 2009-VFN Notes in accordance with Section 2.3 of the
Indenture. The Indenture Trustee shall deliver the Series 2009-VFN Notes to or
upon the written order of the Trust when so authenticated.

Section 6.2 Distributions.

(a) On each Distribution Date, the Indenture Trustee shall distribute to each
Class A Noteholder of record on the related Record Date (other than as provided
in Section 11.2 of the Indenture) such Class A Noteholder’s portion (determined
in accordance with Section 4.2 and Article V) of the amounts on deposit in the
Distribution Account that are allocated and available on such Distribution Date
and as are payable to the Class A Noteholders pursuant to this Indenture
Supplement.

(b) On each Distribution Date, the Indenture Trustee shall distribute to each
Class M Noteholder of record on the related Record Date (other than as provided
in Section 11.2 of the Indenture) such Class M Noteholder’s portion (determined
in accordance with Section 4.2 and Article V) of the amounts on deposit in the
Distribution Account that are allocated and available on such Distribution Date
and as are payable to the Class M Noteholders pursuant to this Indenture
Supplement.

(c) On each Distribution Date, the Indenture Trustee shall distribute to each
Class B Noteholder of record on the related Record Date (other than as provided
in Section 11.2 of the Indenture) such Class B Noteholder’s pro rata share of
the amounts on deposit in the Distribution Account that are allocated and
available on such Distribution Date and as are payable to the Class B
Noteholders pursuant to this Indenture Supplement.

 

38



--------------------------------------------------------------------------------

(d) The distributions to be made pursuant to this Section 6.2 are subject to the
provisions of Sections 2.6, 6.1 and 7.1 of the Transfer and Servicing Agreement,
Section 11.2 of the Indenture and Section 7.1 of this Indenture Supplement.

(e) All payments set forth herein shall be made by wire transfer of immediately
available funds, provided that the Paying Agent, not less than five Business
Days prior to the Record Date relating to the first distribution to such Series
2009-VFN Noteholder, has been furnished with appropriate wiring instructions in
writing.

Section 6.3 Reports and Statements to Series 2009-VFN Noteholders.

(a) On each Distribution Date, the Indenture Trustee shall forward to each
Series 2009-VFN Noteholder a statement substantially in the form of Exhibit C
prepared by the Servicer.

(b) Not later than the second Business Day preceding each Distribution Date, the
Servicer shall deliver to the Owner Trustee, the Indenture Trustee and each
Rating Agency (i) a statement substantially in the form of Exhibit B prepared by
the Servicer and (ii) a certificate of an Authorized Officer substantially in
the form of Exhibit D; provided that the Servicer may amend the form of Exhibit
B from time to time, with the prior written consent of the Indenture Trustee.

(c) A copy of each statement or certificate provided pursuant to paragraph (a)
or (b) may be obtained by any Series 2009-VFN Noteholder by a request in writing
to the Servicer.

(d) On or before January 31 of each calendar year, beginning with January 31,
2010, the Indenture Trustee shall furnish or cause to be furnished to each
Person who at any time during the preceding calendar year was a Series 2009-VFN
Noteholder, a statement prepared by the Servicer containing the information
which is required to be contained in the statement to Series 2009-VFN
Noteholders, as set forth in paragraph (a) above, aggregated for such calendar
year or the applicable portion thereof during which such Person was a Series
2009-VFN Noteholder, together with other information as is required to be
provided by an issuer of indebtedness under the Code. Such obligation of the
Indenture Trustee shall be deemed to have been satisfied to the extent that
substantially comparable information shall be provided by the Servicer pursuant
to any requirements of the Code as from time to time in effect.

ARTICLE VII.

Series 2009-VFN Early Amortization Events

Section 7.1 Series 2009-VFN Early Amortization Events. If any one of the
following events shall occur with respect to the Series 2009-VFN Notes:

(a) failure on the part of Transferor or the “Transferor” under the Pooling and
Servicing Agreement (i) to make any payment or deposit required to be made by it
by the terms of the Pooling and Servicing Agreement, the Collateral Series
Supplement, the Transfer and Servicing Agreement, the Class A Note Purchase
Agreement, the Class M Note Purchase Agreement, the Indenture or this Indenture
Supplement on or before the date occurring five (5) Business Days after the date
such payment or deposit is required to be made therein or herein or (ii) duly to
observe or perform in any material respect any other of its covenants or
agreements set forth in the Transfer and Servicing Agreement, the Class A Note
Purchase Agreement, the Class M Note Purchase Agreement, the Pooling and
Servicing Agreement, the Indenture or this Indenture Supplement, which failure
has a material adverse effect on the Series 2009-VFN Noteholders and which
continues unremedied for a period of thirty (30) days after the date on which
written notice of such failure, requiring the same to be remedied, shall have
been given to the Transferor by the Indenture Trustee, or to the Transferor and
the Indenture Trustee by any Holder of the Series 2009-VFN Notes;

 

39



--------------------------------------------------------------------------------

(b) any representation or warranty made by Transferor or the “Transferor” under
the Pooling and Servicing Agreement, in the Transfer and Servicing Agreement,
the Class A Note Purchase Agreement, the Class M Note Purchase Agreement or the
Pooling and Servicing Agreement or any information contained in a computer file
or microfiche list required to be delivered by it pursuant to Section 2.1 or
subsection 2.6(c) of the Transfer and Servicing Agreement or Section 2.1 or
subsection 2.6(c) of the Pooling and Servicing Agreement shall prove to have
been incorrect in any material respect when made or when delivered, which
continues to be incorrect in any material respect for a period of thirty
(30) days after the date on which written notice of such failure, requiring the
same to be remedied, shall have been given to the Transferor by the Indenture
Trustee, or to the Transferor and the Indenture Trustee by any Holder of the
Series 2009-VFN Notes and as a result of which the interests of the Series
2009-VFN Noteholders are materially and adversely affected for such period;
provided, however, that a Series 2009-VFN Early Amortization Event pursuant to
this subsection 6.1(b) shall not be deemed to have occurred hereunder if the
Transferor has accepted reassignment of the related Receivable, or all of such
Receivables, if applicable, during such period in accordance with the provisions
of the Transfer and Servicing Agreement or the Pooling and Servicing Agreement;

(c) the Portfolio Yield averaged over three consecutive Monthly Periods is less
than the Base Rate averaged over such period;

(d) a failure by Transferor or the “Transferor” under the Pooling and Servicing
Agreement to convey Receivables in Additional Accounts or Participations to the
Receivables Trust within five (5) Business Days after the day on which it is
required to convey such Receivables pursuant to subsection 2.6(b) of the
Transfer and Servicing Agreement or subsection 2.8(b) of the Pooling and
Servicing Agreement, respectively, provided that such failure shall not give
rise to an Early Amortization Event if, prior to the date on which such
conveyance was required to be completed, Transferor causes a reduction in the
principal balance of any Variable Interest to occur, so that, after giving
effect to that reduction (i) the Transferor Amount is not less than the Minimum
Transferor Amount (including the Additional Minimum Transferor Amount, if any)
and (ii) the sum of the aggregate amount of Principal Receivables plus amounts
on deposit in the Excess Funding Account is not less than the Required Principal
Balance;

(e) any Servicer Default or any “Servicer Default” under the Pooling and
Servicing Agreement shall occur which would have a material adverse effect on
the Series 2009-VFN Holders (which determination shall be made without reference
to whether any funds are available under the Cash Collateral Account);

 

40



--------------------------------------------------------------------------------

(f) the Class A Principal Balance shall not be paid in full on the Class A
Scheduled Final Payment Date;

(g) the Class M Principal Balance shall not be paid in full on the Class M
Scheduled Final Payment Date;

(h) at any time that (A) the                      is equal to zero or (B) the
has been greater than zero for three or more consecutive Monthly Periods
immediately following the Monthly Period in which a                      occurs,
the Available Cash Collateral Amount shall be less than the Required Cash
Collateral Amount;

(i) at any time the                      is greater than zero, the Available
Cash Collateral Amount shall be less than the greater of (x) the product of
(1) the Required Cash Collateral Amount and (2) 75% and (y) an amount equal to
(1) the Required Cash Collateral Amount minus (2) the             ;

(j) a Change in Control has occurred;

(k) as on any Determination Date:

(i) the percentage equivalent of a fraction (A) the numerator of which is the
sum of (1) the aggregate Principal Receivables outstanding that have remained
unpaid more than 60 days after their contractual due date as of the end of the
related Monthly Period plus (2) the aggregate of the Default Amounts for all
Accounts that became Defaulted Accounts during the related Monthly Period and
(B) the denominator of which is the total Principal Receivables as of the end of
the related Monthly Period is greater than 8.0%;

(ii) the average of the dilution ratio for that Determination Date and the
preceding two Determination Dates is greater than (x) 5.0% for any Determination
Date falling in December, January or February and (y) 4.0% for any other
Determination Date, where the “dilution ratio” for any Determination Date equals
the percentage equivalent of a fraction (A) the numerator of which is the
aggregate amount of Dilution for the prior Monthly Period (B) the denominator of
which is the total Principal Receivables as of the last day of the Monthly
Period immediately prior to the Monthly Period related to such Determination
Date;

(iii) the average of the default ratio for that Determination Date and the
preceding two Determination Dates is greater than 1.35%, where the “default
ratio” for any Determination Date equals the percentage equivalent of a fraction
(A) the numerator of which is the aggregate of the Default Amounts for all
Accounts that became Defaulted Accounts during the related Monthly Period and
(B) the denominator of which is the total Principal Receivables as of the end of
the related Monthly Period;

 

41



--------------------------------------------------------------------------------

(iv) the percentage equivalent of a fraction (A) the numerator of which is the
aggregate Collections received during the related Monthly Period and (B) the
denominator of which is equal to the total Principal Receivables held by the
Trust at the close of business for the Monthly Period immediately prior to such
related Monthly Period shall be less than 10%; and

(v) the percentage equivalent of a fraction (A) the numerator of which is the
total Principal Receivables relating to any one Merchant (other than Redcats,
Limited Brands or any Merchant affiliated with any of the foregoing) as of the
end of any related Monthly Period and (B) the denominator of which is the
aggregate total Principal Receivables as of the end of such related Monthly
Period exceeds 14.5%.

(l) the Pension Benefit Guaranty Corporation shall file notice of a lien
pursuant to Section 4068 of the Employee Retirement Income Security Act of 1974
with regard to any of the assets of WFN, which lien shall secure a liability in
excess of $10,000,000 and shall not have been released within 40 days;

(m) a default shall have occurred and be continuing under any instrument or
agreement evidencing or securing indebtedness for borrowed money of WFN in
excess of $10,000,000 which default (i) is a default in payment of any principal
or interest on such indebtedness when due or within any applicable grace period
or (ii) shall have resulted in acceleration of the maturity of such
indebtedness; or

(n) without limiting the foregoing, the occurrence of an Event of Default with
respect to Series 2009-VFN and acceleration of the maturity of the Series
2009-VFN Notes pursuant to Section 5.3 of the Indenture.

then, in the case of any event described in subsections 7.1(a), (b), (e), (l) or
(m) of this Indenture Supplement, after the applicable grace period set forth in
such Sections, either Indenture Trustee or Holders of Class A Notes evidencing
undivided interests aggregating more than 50% of the Class A Principal Balance
by notice then given in writing to Transferor and Servicer (and to the Indenture
Trustee if given by the Holders) may declare that an early amortization event (a
“Early Amortization Event”) has occurred as of the date of such notice, and in
the case of any event described in subsections 7.1(c), (d), (f), (g), (h), (i),
(j), (k) or (n) of this Indenture Supplement, an Early Amortization Event shall
occur without any notice or other action on the part of Indenture Trustee or the
Series 2009-VFN Noteholders immediately upon the occurrence of such event.

In addition to the other consequences of a Series 2009-VFN Early Amortization
Event specified herein, from and after the occurrence of any Series 2009-VFN
Early Amortization Event (until the same shall have been waived by all of the
Series 2009-VFN Noteholders), with respect to any Account included in the
Identified Portfolio, Transferor shall no longer permit or require Merchant
Adjustment Payments (except those owed by Redcats) or In-Store Payments to be
netted against amounts owed to Transferor by the applicable Merchant but shall
instead exercise its rights to require each Merchant (other than Redcats) to
transfer to Servicer, not later than the third Business Day following receipt by
such Merchant of any In-Store Payments or the occurrence of any event giving
rise to Merchant Adjustment Payments, an amount equal to the sum of such
In-Store Payments and Merchant Adjustment Payments. In addition, if any
bankruptcy or other insolvency proceeding has been commenced against a Merchant,
Servicer shall require that Merchant to (i) stop accepting In-Store Payments and
(ii) inform Obligors who wish to make In-Store Payments that payment should
instead be sent to Servicer, provided that Servicer shall not be required to
take such action if (x) Servicer or Trustee has been provided a letter of
credit, surety bond or other similar instrument covering collection risk with
respect to In-Store Payments, (y) the Rating Agency Condition is satisfied with
respect to such letter of credit, surety bond or other similar instrument and
(z) each of the Series 2009-VFN Noteholders consents to such arrangement.

 

42



--------------------------------------------------------------------------------

ARTICLE VIII.

Redemption of Series 2009-VFN Notes; Series Termination

Section 8.1 Optional Redemption of Series 2009-VFN Notes; Final Distributions.

(a) On any Business Day occurring on or after the date on which the outstanding
principal balance of the Series 2009-VFN Notes is reduced to 10% or less of the
greatest ever Note Principal Balance, the Servicer shall have the option to
redeem the Series 2009-VFN Notes, at a purchase price equal to (i) if such day
is a Distribution Date, the Reassignment Amount for such Distribution Date or
(ii) if such day is not a Distribution Date, the Reassignment Amount for the
Distribution Date following such day.

(b) Servicer shall give the Indenture Trustee at least thirty (30) days prior
written notice of the date on which Servicer intends to exercise such optional
redemption. Not later than 12:00 noon, New York City time, on such day Servicer
shall deposit into the Collection Account in immediately available funds the
excess of the Reassignment Amount over the amount, if any, on deposit in the
Principal Account. Such redemption option is subject to payment in full of the
Reassignment Amount. Following such deposit into the Collection Account in
accordance with the foregoing, the Collateral Amount for Series 2009-VFN shall
be reduced to zero and the Series 2009-VFN Noteholders shall have no further
security interest in the Receivables. The Reassignment Amount shall be
distributed as set forth in subsection 8.1(d).

(c) (i) The amount to be paid by the Transferor with respect to Series 2009-VFN
in connection with a reassignment of Receivables to the Transferor pursuant to
subsection 2.4(e) of the Transfer and Servicing Agreement shall equal the
Reassignment Amount for the first Distribution Date following the Monthly Period
in which the reassignment obligation arises under the Transfer and Servicing
Agreement.

(ii) The amount to be paid by the Transferor with respect to Series 2009-VFN in
connection with a repurchase of the Notes pursuant to Section 7.1 of the
Transfer and Servicing Agreement shall equal the Reassignment Amount for the
Distribution Date of such repurchase.

 

43



--------------------------------------------------------------------------------

(d) With respect to (a) the Reassignment Amount deposited into the Distribution
Account pursuant to Section 8.1 or (b) the proceeds of any sale of Receivables
pursuant to clause 5.5(a)(iii) of the Indenture with respect to Series 2009-VFN,
the Indenture Trustee shall, in accordance with the written direction of the
Servicer, not later than 12:00 noon, New York City time, on the related
Distribution Date, make distributions of the following amounts (in the priority
set forth below and, in each case, after giving effect to any deposits and
distributions otherwise to be made on such date) in immediately available funds:
(i) (x) the Class A Principal Balance on such Distribution Date will be
distributed to the Class A Noteholders and (y) an amount equal to the sum of
(A) Class A Monthly Interest for such Distribution Date, (B) any Class A Monthly
Interest previously due but not distributed to the Class A Noteholders on any
prior Distribution Date, (C) Class A Non-Use Fees, if any, due and payable on
such Distribution Date or any prior Distribution Date and (D) Class A Additional
Amounts, if any, due and payable on such Distribution Date or any prior
Distribution Date, (ii) (x) the Class M Principal Balance on such Distribution
Date will be distributed to the Class M Noteholders and (y) an amount equal to
the sum of (A) Class M Monthly Interest for such Distribution Date will be
distributed to the Class M Noteholders, (D) Class M Non-Use Fees, if any, due
and payable on such Distribution Date or any prior Distribution Date and
(E) Class M Additional Amounts, if any, due and payable on such Distribution
Date or any prior Distribution Date, (iii)(x) the Class B Principal Balance on
such Distribution Date will be distributed to the Class B Noteholders and (y) an
amount equal to the sum of (A) Class B Monthly Interest for such Distribution
Date, (B) any Class B Deficiency Amount for such Distribution Date, (C) the
amount of Class B Additional Interest, if any, for such Distribution Date and
any Class B Additional Interest previously due but not distributed to the
Class B Noteholders on any prior Distribution Date, will be distributed to the
Class B Noteholders and (D) Class B Additional Amounts, if any, due and payable
on such Distribution Date or any prior Distribution Date, and (iv) any excess
shall be released to the Issuer.

Section 8.2 Series Termination. The right of the Series 2009-VFN Noteholders to
receive payments from the Trust will terminate on the first Business Day
following the Series Termination Date.

ARTICLE IX.

Miscellaneous Provisions

Section 9.1 Ratification of Indenture; Amendments. As supplemented by this
Indenture Supplement, the Indenture is in all respects ratified and confirmed
and the Indenture as so supplemented by this Indenture Supplement shall be read,
taken and construed as one and the same instrument. This Indenture Supplement
may be amended only by a Supplemental Indenture entered in accordance with the
terms of Section 10.1 or 10.2 of the Indenture. For purposes of the application
of Section 10.2 to any amendment of this Indenture Supplement, the Series
2009-VFN Noteholders shall be the only Noteholders whose vote shall be required.
The Transferor shall provide notice of any amendment to this Indenture
Supplement to S&P.

Section 9.2 Form of Delivery of the Series 2009-VFN Notes. The Class A Notes,
the Class M Notes and the Class B Notes shall be Definitive Notes and shall be
registered in the Note Register in the name of the initial purchasers of such
Notes identified in the Note Purchase Agreements.

 

44



--------------------------------------------------------------------------------

Section 9.3 Notices. Any required notice shall be made to the Rating Agencies
and the Noteholders at the following:

(a) If to Fitch: Fitch, Inc., One State Street Plaza, New York, New York 10004.

(b) If to DBRS: DBRS, Inc., 140 Broadway, 35th Floor, New York, New York, 10005
and abs-surveillance@dbrs.com.

(c) If to the Series 2009-VFN Noteholders, to the address specified in the
applicable Note Purchase Agreement.

Section 9.4 Counterparts. This Indenture Supplement may be executed in two or
more counterparts, and by different parties on separate counterparts, each of
which shall be an original, but all of which shall constitute one and the same
instrument.

Section 9.5 GOVERNING LAW. THIS INDENTURE SUPPLEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS
CONFLICT OF LAW PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

Section 9.6 Limitation of Liability. Notwithstanding any other provision herein
or elsewhere, this Agreement has been executed and delivered by U.S. Bank Trust
National Association, not in its individual capacity, but solely in its capacity
as Owner Trustee of the Trust, in no event shall U.S. Bank Trust National
Association in its individual capacity have any liability in respect of the
representations, warranties, or obligations of the Trust hereunder or under any
other document, as to all of which recourse shall be had solely to the assets of
the Trust, and for all purposes of this Agreement and each other document, the
Owner Trustee (as such or in its individual capacity) shall be subject to, and
entitled to the benefits of, the terms and provisions of the Trust Agreement.

Section 9.7 Rights of the Indenture Trustee. The Indenture Trustee shall have
herein the same rights, protections, indemnities and immunities as specified in
the Master Indenture.

Section 9.8 Additional Provisions. Notwithstanding anything to the contrary in
any Transaction Document, until the Series Termination Date:

(a) The Indenture Trustee shall not agree to any extension of the 60 day periods
referred to in Section 2.4 or 3.3 of the Transfer and Servicing Agreement;

(b) Notwithstanding subsection 3.3(j) of the Transfer and Servicing Agreement,
neither Transferor nor Servicer will take any action to cause any Receivable to
be evidenced by, or to constitute, chattel paper, and each represents that none
of the Receivables is evidenced by, or constitutes, chattel paper.

(c) Without the consent of each Class A Noteholder and each Class M Noteholder
(which consent shall not be unreasonably withheld or delayed), Transferor shall
not (i) engage in any transaction described in Section 4.2 of the Transfer and
Servicing Agreement, (ii) designate additional or substitute Transferors or
Credit Card Originators as permitted by Section 2.9 or 2.10 of the Transfer and
Servicing Agreement, (iii) increase the percentage of Principal Receivables
referred to in the proviso to clause (f) of the definition of “Eligible
Account”, (iv) amend any Transaction Document in a manner that adversely affects
the Class A Noteholders or the Class M Noteholders, (v) amend the Transfer and
Servicing Agreement to permit the addition of receivables arising in VISA,
MasterCard or any other type of open end revolving credit card account other
than those in the Identified Portfolio or (vi) amend this Indenture Supplement.

 

45



--------------------------------------------------------------------------------

(d) The Additional Minimum Transferor Amount is hereby specified as an
additional amount to be considered part of the Minimum Transferor Amount
pursuant to clause (b) of the definition of Minimum Transferor Amount.

(e) The Transferor may designate additional Approved Portfolios if (a) the
Rating Agency Condition is satisfied with respect to that designation and
(b) the Transferor delivers to the Indenture Trustee an Opinion of Counsel that
all UCC financing statements or amendments required to perfect the interest of
the Trust and, if the date of determination is prior to the Certificate Trust
Termination Date, the Trustee in Receivables arising in accounts included in
each such Additional Portfolio have been made.

Section 9.9 No Petition. The Issuer and the Indenture Trustee, by entering into
this Indenture Supplement, and each Series 2009-VFN Noteholder, by accepting a
Series 2009-VFN Note, hereby covenant and agree that they will not at any time
institute against the Issuer, or join in any institution against the Issuer of,
any bankruptcy proceedings under any United States Federal or state bankruptcy
or similar law in connection with any obligations relating to the Series
2009-VFN Noteholders, the Indenture or this Indenture Supplement; provided,
however, that nothing herein shall prohibit the Indenture Trustee from filing
proofs of claim or otherwise participating in such proceedings instituted by any
other person. The provisions of this Section 9.8 shall survive the termination
of this Indenture Supplement.

Section 9.10 Additional Requirements for Registration of and Limitations on
Transfer and Exchange of Notes.

(a) All Transfers will be subject to the transfer restrictions set forth on the
Notes.

(b) No Transfer (or purported Transfer) of a Class B Note (or economic interest
therein) shall be made by WFN, the Transferor or any person which is considered
the same person as WFN or the Transferor for U.S. Federal income tax purposes
(except to a person which is considered the same person as WFN for such
purposes) and any such Transfer (or purported Transfer) of such Notes shall be
void ab initio unless an Opinion of Counsel is first delivered to the Indenture
Trustee to the effect that such Notes will constitute debt for U.S. federal
income tax purposes.

[SIGNATURE PAGE FOLLOWS]

 

46



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Indenture Supplement to be
duly executed and delivered by their respective duly authorized officers on the
day and year first above written.

 

WORLD FINANCIAL NETWORK CREDIT CARD MASTER NOTE TRUST, as Issuer

By: U. S. Bank Trust National Association, not in its individual capacity, but
solely as Owner Trustee

By:  

/s/ Mildred F. Smith

  Name:  

Mildred F. Smith

  Title:  

Vice President

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Indenture Trustee By:  

/s/ David H. Hill

  Name:  

David H. Hill

  Title:  

Senior Associate

 

   S-1    Indenture Supplement



--------------------------------------------------------------------------------

Acknowledged and Accepted:

 

WFN CREDIT COMPANY, LLC   as Transferor By:  

/s/ Daniel T. Groomes

  Name:  

Daniel T. Groomes

  Title:  

President

 

   S-2    Indenture Supplement